Case 19-11401-JTD Doc61 Filed 06/26/19 Page 1 of 66

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
JOERNS WOUNDCO HOLDINGS, INC., Case No. 19-11401 (JTD)
et al.,

Joint Administration Pending
Debtors.!

 

 

 

INTERIM ORDER: (1) AUTHORIZING THE DEBTORS TO OBTAIN SENIOR
SECURED POSTPETITION FINANCING; (II) GRANTING LIENS AND
SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS;

(IIT) AUTHORIZING THE USE OF CASH COLLATERAL; (IV) GRANTING
ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES;

(V) SCHEDULING A FINAL HEARING

Upon the motion, dated June 24, 2019 (the “DIP Motion”) of Joerns WoundCo
Holdings, Inc., on behalf of itself and its affiliated debtors and debtors-in possession
(collectively, the “Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter
11 Cases”), seeking entry of an order (this “Interim Order’) and a Final Order (as defined
herein) pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e),
506, 507 and 552 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,
4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”), and Rule 4001-2 of the Local Rules for the United States Bankruptcy Court, District of

Delaware (the “Local Rules”), inter alia:

 

; .
The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include:

Joerns WoundCo Holdings, Inc. (3555); Dynamic Medical Systems, LLC (6816); Global Medical, LLC (0696); Joerns LLC (3625); Joerns
Healthcare, LLC (1510); Joerns Healthcare Mexico Holdings I LLC (2869); Joerns Healthcare Mexico Holdings If LLC (2942); Joerns
Healthcare Parent LLC (2727); Joerns Services LLC (3441); RecoverCare, LLC (1634); RCJH Cambridge Technologies, LLC (5541); RCJH
Merger Sub I, LLC (3709); and Scott Technology, LLC (8047). The address of the Debtors’ corporate headquarters is 2430 Whitehall Park

Drive, Suite 100, Charlotte, NC 28273.
2

Capitalized terms used but not defined herein have the meanings given to them in the DIP Motion or the DIP Credit Agreement (as
defined below), as applicable.

 
Case 19-11401-JTD Doc61 Filed 06/26/19 Page 2 of 66

(i) authorizing the Debtors to obtain senior secured postpetition financing on a
superpriority basis consisting of a senior secured superpriority term credit facility (the “DIP
Facility”; and the financial institutions party thereto from time to time as lenders, as provided in
the DIP Credit Agreement, the “DIP Lenders”)’, comprised of (a) a new money multiple draw
term loan facility in an aggregate principal amount of up to $40 million (the “New Money DIP
Facility”; the new money loans made thereunder, the “New Money DIP Loans”), which certain
Prepetition First Lien Lenders have agreed to backstop; and (b) from and after the Closing Date
(as defined in the DIP Credit Agreement) following entry of this Interim Order, in connection
with the funding of any New Money DIP Loans, a roll up loan facility in an aggregate principal
amount of up to $40 million (the “Roll-Up DIP Facility”; together with the New Money DIP
Facility, the “DIP Facility”), pursuant to which the DIP Lenders shall be deemed to make loans
under the Roll-Up DIP Facility (the loans under the Roll-Up DIP Facility, the “Roll-Up DIP
Loans”; together with the New Money DIP Loans, the “DIP Loans”) on a dollar-for-dollar basis
for every dollar of New Money DIP Loans disbursed by such DIP Lenders (or their affiliates),
which Roll-Up DIP Loans shall be deemed used to satisfy and discharge such DIP Lenders’ (or
their affiliates’) claims with respect to the Prepetition First Lien Obligations (as defined herein)
in an amount equal to the aggregate principal amount of New Money DIP Loans funded, in each
case, pursuant to the terms and conditions of that certain Superpriority Secured Debtor-in-
Possession Credit Agreement (as the same may be amended, restated, supplemented, or
otherwise modified from time to time in accordance with the terms thereof, the “DIP Credit

Agreement,” together with the schedules and exhibits attached thereto, and all agreements,

 

3
All Prepetition First Lien Lenders (either directly or through one or more affiliated funds or financing vehicles) shall have an

opportunity to fund their pro rata share of the New Money DIP Facility and participate in the Roll-Up DIP Facility on a pro rata basis based on
the outstanding principal amount of Loans (excluding any accrued interest and fees) under the Prepetition First Lien Credit Agreement held by
such Prepetition First Lien Lenders as of the “Support Date” (as such term is defined in the Restructuring Support Agreement), subject to the
terms and conditions set forth in Section 1.1(c) of the DIP Credit Agreement.

2

 
Case 19-11401-JTD Doc61 Filed 06/26/19 Page 3 of 66

documents, instruments and amendments executed and delivered in connection therewith,
including, but not limited to that certain L/C Pledge Agreement by and among the Debtors and
Capital One, National Association, as L/C Issuer, the “DIP Documents”), by and among Joerns
Healthcare, LLC (“JHO”), Joerns LLC (‘“Joerns LLC”), Joerns Healthcare Parent LLC
(“Healthcare”), and RecoverCare, LLC (“RecoverCare,” and together with JHO, Joerns LLC,
and Healthcare, the “Borrowers,” and each a “Borrower’’), and the other Credit Parties party
thereto (the Borrowers and the other Credit Parties which are, in each case, Debtors in the
Chapter 11 Cases, collectively, the “DIP Parties”), the DIP Lenders, and Ankura Trust
Company, LLC (“Ankura”), as administrative agent and collateral agent (in such capacity, the
“DIP Agent”), for and on behalf of itself and the DIP Lenders, substantially in the form of
Exhibit A, attached to the DIP Motion;

(ii) authorizing the Debtors, during the period from the entry of this Interim Order
through and including the earliest to occur of (i) entry of the Final Order or (ii) the DIP
Termination Date (as defined herein) (such period, the “Interim Period’), and subject to the
terms, conditions, limitations on availability and reserves set forth in the DIP Documents and this
Interim Order, to (x) request extensions of credit (in the form of New Money DIP Loans) up to
an aggregate outstanding principal amount of not greater than $20,000,000 at any one time
outstanding under the DIP Facility and (y) to incur a like amount of Roll-Up DIP Loans up to an
aggregate outstanding principal amount of not greater than $20,000,000 at any one time
outstanding under the DIP Facility (collectively, the “Interim Financing”);

(iii) authorizing the Debtors party thereto to execute and deliver the DIP Credit

Agreement and any other agreements and documents related thereto, and to perform such other

acts as may be necessary or desirable in connection with the DIP Documents;

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 4 of 66

(iv) authorizing the Debtors to enter into the DIP Facility and to incur all obligations
owing thereunder and under the DIP Documents to the DIP Agent and DIP Lenders (collectively,
and including all “Obligations” as described in the DIP Credit Agreement, the “DIP
Obligations”), and granting the DIP Agent and DIP Lenders allowed superpriority
administrative expense claim status in each of the Chapter 11 Cases and in any Successor Case
(as defined herein), subject to the Carve Out;

(v) granting to the DIP Agent, for the benefit of itself and the DIP Lenders,
automatically perfected security interests in and liens on all of the DIP Collateral (as defined
herein), including, without limitation, all property constituting “cash collateral” as defined in
section 363(a) of the Bankruptcy Code (“Cash Collateral’), which liens shall have the priorities
set forth herein and shall be subject to the Carve Out;

(vi) authorizing the Debtors to use any Cash Collateral in which the Prepetition
Secured Parties have an interest, and proceeds of the DIP Facility, in each case in accordance
with this Interim Order and the DIP Documents, including in accordance with the Budget
(subject to Permitted Variances, and except as otherwise provided in this Interim Order and the
DIP Documents with respect to the Debtors’ Professionals’ (as defined herein) fees) as required
herein;

(vii) authorizing the Debtors to pay the principal, interest, fees, expenses and other
amounts payable under the DIP Documents as such become due, including, without limitation,
commitment fees, closing fees, backstop fees, administrative agent’s fees, and the reasonable
fees and disbursements of the DIP Agent’s and the DIP Lenders’ respective attorneys, advisors,

accountants, and other consultants, in each case, as and to the extent provided in, and in

accordance with, the applicable DIP Documents and this Interim Order;

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 5 of 66

(viii) authorizing the Debtors to use the Prepetition Collateral (as defined herein),
including the Cash Collateral of the Prepetition Secured Parties under the Prepetition
Documents (each as defined herein), and providing adequate protection to the Prepetition
Secured Parties solely to the extent of any aggregate Diminution in Value (as defined herein) of
their respective interests in the Prepetition Collateral, including the Cash Collateral;

(ix) modifying the automatic stay imposed by section 362 of the Bankruptcy Code to
the extent necessary to implement and effectuate the terms and provisions of the DIP Documents
and this Interim Order, and to provide for the immediate effectiveness of this Interim Order; and

(x) scheduling a final hearing (the “Final Hearing’’) to consider the relief requested
in the DIP Motion and approving the form of notice with respect to the Final Hearing.

The Court having considered the DIP Motion, the exhibits attached thereto, the
Declaration of Barak Klein in Support of the Debtors’ Motion for Entry of Interim and Final
Orders: (I) Authorizing the Debtors to Obtain Senior Secured Postpetition Financing, (II)
Granting Liens and Providing Superpriority Administrative Expense Status, (III) Authorizing the
Debtors to Use Cash Collateral, (IV) Granting Adequate Protection to the Prepetition Secured
Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
Related Relief (the “Klein Declaration”), the DIP Documents, the First Day Declaration, and the
evidence submitted and arguments made at the interim hearing (the “Interim Hearing”); and
notice of the Interim Hearing having been given in accordance with Bankruptcy Rules 2002,
4001(b), (c) and (d), and all applicable Local Rules; and the Interim Hearing having been held
and concluded; and all objections, if any, to the interim relief requested in the DIP Motion

having been withdrawn, resolved or overruled by the Court; and it appearing that approval of the

interim relief requested in the DIP Motion is necessary to avoid immediate and irreparable harm

 
 

 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 6 of 66

to the Debtors and their estates pending the Final Hearing, and otherwise is fair and reasonable
and in the best interests of the Debtors, their estates and all parties-in-interest, and is essential for
the continued operation of the Debtors’ businesses and the preservation of the value of the
Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Credit Agreement is a
sound and prudent exercise of the Debtors’ business judgment; and after due deliberation and
consideration, and good and sufficient cause appearing therefor;

BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING,
THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS
OF LAW:*

A. Petition Date. On June 24’, 2019 (the “Petition Date”), each of the Debtors filed
a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States
Bankruptcy Court for the District of Delaware (the “Court”).

B. Debtors in Possession. The Debtors have continued in the management and
operation of their businesses and properties as debtors in possession pursuant to sections 1107
and 1108 of the Bankruptcy Code.

C. Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases,
the DIP Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and
1334. Consideration of the Motion constitutes a core proceeding pursuant to 28

U.S.C. § 157(b)(2). This Court may enter a final order consistent with Article III of the United

 

The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant to Bankruptcy
Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact
constitute conclusions of law, they are adopted as such. To the extent any of the following conclusions of law constitute findings of fact, they are

adopted as such.
5
Prior to the Petition Date, on June 21, 2019, the Debtors executed a restructuring support agreement (the “Restructuring Support

Agreement”) with certain of its Prepetition Lenders (as defined below) who hold approximately 86% of the outstanding principal amount of the
Prepetition First Lien Obligations and 100% of the outstanding principal amount of the Prepetition Second Lien Obligations (each as defined
below). Pursuant to the milestones agreed to by the parties in the Restructuring Support Agreement, the Debtors were required to commence the
Chapter 11 Cases on or before June 23, 2019, however, by agreement of the parties, such deadline was extended to June 24, 2019.

6
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 7 of 66

States Constitution. Venue for the Chapter 11 Cases and proceedings on the DIP Motion is
proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

D. Committee Formation. As of the date hereof, the United States Trustee for the
District of Delaware (the “U.S. Trustee”) has not yet appointed an official committee of
unsecured creditors in these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code
(a “Creditors’ Committee”).

E. Notice. Proper, timely, adequate, and sufficient notice of the Motion has been
provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules,
and no other or further notice of the Motion with respect to the relief requested at the Interim
Hearing or the entry of this Interim Order shall be required.

F, Debtors’ Stipulations. After consultation with their attorneys and financial
advisors, and subject and without prejudice to, the rights of parties-in-interest, including any
Creditors Committee (as defined below) or any other statutory committee that may be appointed
in the Chapter 11 Cases, as set forth in paragraph 42 herein, the Debtors, on their own behalf and
on behalf of their estates, admit, stipulate, acknowledge, and agree as follows (paragraphs F(i)-
(vi) and G below are referred to herein, collectively, as the “Debtors’ Stipulations”):

(i) Prepetition First Lien Facility. Pursuant to that certain Second Amended
and Restated Credit Agreement, dated as of May 9, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Prepetition First Lien Agreement,” and collectively
with any other agreements and documents executed or delivered in connection therewith, each as
may be amended, restated, supplemented, or otherwise modified from time to time, the

“Prepetition First Lien Documents,”) among (a) JHO, as a borrower and the borrower

representative, (b) the other Borrowers party thereto, (c) the other person party thereto from time

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 8 of 66

to time that are designated as “credit parties” (each a “Prepetition First Lien Guarantor”),
(d) Ankura, as administrative agent (as successor to Capital One, National Association, in such
capacity, the “Prepetition First Lien Agent”) and (e) the lenders from time to time party thereto
(the “Prepetition First Lien Lenders,” and together with the Prepetition First Lien Agent, and
the other Secured Parties (as defined in the Prepetition First Lien Agreement), the “Prepetition
First Lien Parties”), the Prepetition First Lien Lenders provided revolving loans, term loans,
and other financial accommodations to, and issued letters of credit for the account of, the
Borrowers pursuant to the Prepetition First Lien Documents (the “Prepetition First Lien
Facility”).

(ii) Prepetition Second Lien Facility. Pursuant to that certain Second Lien
Note Purchase Agreement, dated as of March 15, 2017 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Prepetition Second Lien Agreement’; the
Prepetition Second Lien Agreement and the Prepetition First Lien Agreement shall collectively
be referred to as the “Prepetition Agreements”) and collectively with any other agreements and
documents executed or delivered in connection therewith, each as may be amended, restated,
supplemented, or otherwise modified from time to time, the “Prepetition Second Lien
Documents,” and together with the Prepetition First Lien Documents, the “Prepetition
Documents”) among (a) JHO, Joerns LLC, Healthcare, RecoverCare and RCJH Merger Sub I,
LLC, as issuers (the “Issuers’), (b) the other persons party thereto from time to time that are
designated as “note parties”, (c) U.S. Bank National Association, as agent (the “Prepetition
Second Lien Agent”, together with the Prepetition First Lien Agent, the “Prepetition Agents”)
and (d) the purchasers from time to time party thereto (the “Prepetition Second Lien Note

Purchasers,” and collectively with the Prepetition Second Lien Agent, and the other Secured

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 9 of 66

Parties (as defined in the Prepetition Second Lien Agreement), the “Prepetition Second Lien
Parties”; the Prepetition Second Lien Note Purchases, and together with the Prepetition First
Lien Lenders, the “Prepetition Lenders”) (the Prepetition First Lien Parties and Prepetition
Second Lien Parties, collectively with the Prepetition Agents, the “Prepetition Secured
Parties”), the Prepetition Second Lien Note Purchasers purchased second lien notes from the
Issuers (the “Prepetition Second Lien Facility,” and together with the Prepetition First Lien
Facility, the “Prepetition Secured Facilities’).

(ili) Prepetition Secured Obligations. Under the Prepetition First Lien Facility,
the Prepetition First Lien Lenders provided to the Debtors party thereto commitments in respect
of term loans in the aggregate principal amount of up to $265,000,000 and commitments in
respect of revolving loans in the aggregate principal amount of up to $30,000,000. Under the
Prepetition Second Lien Facility, the Prepetition Second Lien Note Purchasers extended credit to
the Debtors party thereto in an initial aggregate principal amount of $45,000,000 ($15,000,000 in
respect of tranche A notes and $30,000,000 in respect of tranche B notes) as a result of the
purchase of the secured notes from the Issuers.” Immediately prior to the Petition Date, the
aggregate principal amount outstanding under the Prepetition First Lien Facility on account of
term loans was not less than $272,012,500 (the “Prepetition First Lien Term Loans”), the face
amount of all issued and outstanding undrawn letters of credit was not less than $3,200,000 (the
“Prepetition LCs”), and there were no revolving loan amounts outstanding (such amounts on
account of the Prepetition First Lien Term Loans and Prepetition LCs, together with any accrued
and unpaid interest, fees, expenses and disbursements (including, without limitation, any accrued

and unpaid attorneys’ fees, and financial advisors’ fees, and related expenses and disbursements),

 

6

Pursuant to the Limited Waiver and First Amendment to Second Lien Note Purchase Agreement, dated as of June 8, 2017,
incremental notes were issued in an aggregate principal amount of $40,000,000 ($25,604,007.58 in respect of tranche A notes and
$14,395,992.42 in respect of tranche B notes).

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 10 of 66

indemnification obligations, and other charges, amounts and costs of whatever nature owing,
whether or not contingent, whenever arising, accrued, accruing, due, owing, or chargeable in
respect of any of the Debtors’ (as defined therein) obligations under the Prepetition First Lien
Documents, including all “Obligations” as defined in the Prepetition First Lien Agreement, the
“Prepetition First Lien Obligations”). Immediately prior to the Petition Date, the aggregate
principal amount outstanding under the Prepetition Second Lien Agreement was not less than
$80,426,866 in respect of tranche A notes and not less than $45,616,146 in respect of tranche B
notes (such amounts, together with any accrued and unpaid interest, fees, expenses and
disbursements (including, without limitation, any accrued and unpaid attorneys’ fees, and
financial advisors’ fees, and related expenses and disbursements), indemnification obligations,
and other charges, amounts and costs of whatever nature owing, whether or not contingent,
whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the Debtors’
obligations under the Prepetition Second Lien Documents, including all “Obligations” as defined
in the Prepetition Second Lien Agreement, the “Prepetition Second Lien Obligations,” and
together with the Prepetition First Lien Obligations, the “Prepetition Secured Obligations”).

(iv) | Prepetition Liens and Prepetition Collateral. The Debtors represent that,
as more fully set forth in the Prepetition Documents, prior to the Petition Date:

(a) pursuant to that certain Guaranty and Security Agreement, dated as of
August 6, 2010, as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, each Borrower and each Prepetition First Lien Guarantor (collectively,
the “Prepetition Credit Parties”) jointly and severally guaranteed all of the Prepetition First

Lien Obligations (except, each Borrower only guaranteed the obligations of each other

Borrower), and granted to the Prepetition First Lien Agent, for the benefit of itself and the other

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 11 of 66

Prepetition First Lien Parties, a lien on and security in all of its right, title and interest in (the
“Prepetition Senior Liens”) substantially all of its assets (the “Prepetition First Lien
Collateral”); and

(b) pursuant to that certain Guaranty and Security Agreement, dated as of
March 15, 2017, as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, each Issuer and each Prepetition Second Lien Guarantor jointly and
severally guaranteed all of the Prepetition First Lien Obligations (except, each Issuer only
guaranteed the obligations of each other Issuer), and granted to the Prepetition Second Lien
Agent, for the benefit of itself and the other Prepetition Second Lien Parties, a lien on and
security in all of its right, title and interest in (the “Prepetition Junior Liens”) substantially all
of its assets (the “Prepetition Second Lien Collateral,” and together with the Prepetition First
Lien Collateral, the “Prepetition Collateral”), subject to the relative priorities among the
Prepetition Secured Parties set forth in the Prepetition Documents, including that certain
Intercreditor Agreement (as defined herein).

(v) Priority of Prepetition Liens; Intercreditor Agreements. The Prepetition
First Lien Agent, the Prepetition Second Lien Agent, and others entered into that certain
Intercreditor Agreement, dated as of March 15, 2017 (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date hereof, the “Interecreditor Agreement”)
to govern the respective rights, interests, obligations, priority, and positions of the Prepetition
Secured Obligations with respect to the Prepetition Collateral. Each of the Debtors under the
Prepetition Documents acknowledged and agreed to the Intercreditor Agreement.

(vi) Validity, Perfection and Priority of Prepetition Liens and Prepetition

Secured Obligations. As of the Petition Date: (a) the Prepetition Liens were senior in priority

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 12 of 66

over any and all other liens on the Prepetition Collateral, subject only to certain liens otherwise
permitted by the Prepetition Documents and any other lien arising as a matter of law (in each
case, to the extent that such existing liens were valid, properly perfected, non-avoidable and
senior in priority to the Prepetition Senior Liens as of the Petition Date or were valid non-
avoidable senior liens that are perfected subsequent to the Petition Date as permitted by section
546(b) of the Bankruptcy Code, the “Permitted Prior Liens”);’ (b) the Prepetition Liens on the
Prepetition Collateral were valid, binding, enforceable, non-avoidable and properly perfected and
were granted to, or for the benefit of, the Prepetition Secured Parties for fair consideration and
reasonably equivalent value; (c) the Prepetition Secured Obligations constitute legal, valid,
binding, and non- avoidable obligations of the Prepetition Credit Parties enforceable in
accordance with the terms of the respective Prepetition Secured Documents; (d) no offsets,
challenges, objections, defenses, claims or counterclaims of any kind or nature to any of the
Prepetition Liens or Prepetition Secured Obligations exist, and no portion of the Prepetition
Liens or Prepetition Secured Obligations is subject to any challenge or defense including,
without limitation, avoidance, disallowance, disgorgement, recharacterization, or subordination
(equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law;
(e) the Debtors and their estates have no claims, objections, challenges, causes of action, and/or
choses in action, including without limitation, avoidance claims under Chapter 5 of the
Bankruptcy Code or applicable state law equivalents or actions for recovery or disgorgement,
against any of the Prepetition Secured Parties, or any of their respective affiliates, agents,

attorneys, advisors, professionals, officers, directors and employees arising out of, based upon or

 

7
Nothing herein shall constitute a finding or ruling by this Court that any such Permitted Prior Lien is valid, senior, enforceable, prior,

perfected or non-avoidable. Moreover, nothing shall prejudice the rights of any party-in-interest, including, but not limited to the Debtors, the
DIP Agent, the Prepetition Secured Parties, or a Creditors’ Committee (if appointed), to challenge the validity, priority, enforceability, seniority,
avoidability, perfection or extent of any alleged Permitted Prior Lien and/or security interests.

12

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 13 of 66

related to the Prepetition Secured Facilities; (f) the Debtors have waived, discharged and released
any right to challenge any of the Prepetition Secured Obligations, the priority of the Debtors’
obligations thereunder, and the validity, extent and priority of the liens securing the Prepetition
Secured Obligations (for the avoidance of doubt, subject and without prejudice to, the rights of
parties-in-interest, including any Creditors Committee or any other statutory committee that may
be appointed in the Chapter 11 Cases, as set forth in paragraph 42 herein) and (g) the Prepetition
Secured Obligations constitute allowed, secured claims within the meaning of sections 502 and
506 of the Bankruptcy Code.

G. Cash Collateral. All of the Prepetition Credit Parties’ cash, including any cash
in deposit accounts (other than any Excluded Account), wherever located, constitutes Cash
Collateral of the Prepetition Secured Parties.

H. Findings Regarding Postpetition Financing

(i) Request for Postpetition Financing. The Debtors seek authority to
(a) enter into the DIP Facility on the terms described herein and in the DIP Documents, and
(b) use Cash Collateral on the terms described herein, to administer their Chapter 11 Cases and
fund their operations. At the Final Hearing, the Debtors will seek final approval of the proposed
postpetition financing and use of Cash Collateral arrangements pursuant to a proposed final order
(the “Final Order’), which shall be in form and substance reasonably acceptable to the DIP
Agent (acting at the direction of DIP Lenders holding in excess of fifty percent (50%) of the
outstanding loans and commitments under the DIP Facility (the “Required DIP Lenders”)).

Notice of the Final Hearing and Final Order will be provided in accordance with this Interim

Order.

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 14 of 66

(ii) | Priming of the Prepetition Liens. The priming of the Prepetition Liens of
the Prepetition Secured Parties on the Prepetition Collateral under section 364(d) of the
Bankruptcy Code, as contemplated by the DIP Facility and as further described below, will
enable the Debtors to obtain the DIP Facility and to continue to operate their businesses to the
benefit of their estates and creditors. The Prepetition Secured Parties are each entitled to receive
adequate protection as set forth in this Interim Order pursuant to sections 361, 363, and 364 of
the Bankruptcy Code, solely to the extent of any aggregate diminution in value resulting from the
Debtors’ use, sale or lease of Cash Collateral and other Prepetition Collateral and the imposition
of the automatic stay (“Diminution in Value”) of each of their respective interests in the
Prepetition Collateral (including Cash Collateral).

(iii) | Need for Postpetition Financing and Use of Cash Collateral. The Debtors
have an immediate and critical need to use Cash Collateral on an interim basis and to obtain
credit on an interim basis pursuant to the DIP Facility in order to, among other things, enable the
orderly continuation of their operations, to administer these Chapter 11 Cases, and to
consummate the restructuring transactions contemplated by the Restructuring Support
Agreement that will maximize recoveries to stakeholders. The ability of the Debtors to maintain
business relationships with their vendors, suppliers and customers, to pay their employees and
otherwise finance their operations requires the availability of working capital from the DIP
Facility and the use of Cash Collateral, the absence of either of which would immediately and
irreparably harm the Debtors, their estates, and parties-in-interest. The Debtors do not have
sufficient available sources of working capital and financing to operate their businesses or
maintain their properties in the ordinary course of business without the DIP Facility and

authorized use of Cash Collateral.

14

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 15 of 66

(iv) No Credit Available on More Favorable Terms. The DIP Facility is the
best source of debtor in possession financing available to the Debtors. Given their current
financial condition, financing arrangements, and capital structure, the Debtors have been and
continue to be unable to obtain financing from sources other than the DIP Lenders on terms more
favorable than the DIP Facility. The Debtors are unable to obtain unsecured credit allowable
under Bankruptcy Code section 503(b)(1) as an administrative expense. The Debtors have also
been unable to obtain (a) unsecured credit having priority over that of administrative expenses
of the kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code, (b) credit
secured solely by a lien on property of the Debtors and their estates that is not otherwise subject
to a lien, or (c) credit secured solely by a junior lien on property of the Debtors and their estates
that is subject to a lien. Financing on a postpetition basis is not otherwise available without
granting the DIP Agent, for the benefit of itself and the DIP Lenders (1) perfected security
interests in and liens on (each as provided herein) all of the Debtors’ existing and after-acquired
assets with the priorities set forth in paragraph 6 hereof, (2) superpriority claims and liens, and
(3) the other protections set forth in this Interim Order.

(v) Use of Proceeds of the DIP Facility. As a condition to the Debtors’ entry
into the DIP Documents, the extension of credit under the DIP Facility and the authorization to
use Prepetition Collateral, including Cash Collateral, the DIP Agent, the DIP Lenders, and the
Prepetition Secured Parties require, and the Debtors have agreed, that proceeds of the DIP
Facility shall be used, in each case in a manner consistent with the terms and conditions of this
Interim Order and the DIP Documents and in accordance with the budget (as the same may be

modified from time to time consistent with the terms of the DIP Documents and subject to such

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 16 of 66

variances as permitted in the DIP Credit Agreement, the “Budget”)’ and as otherwise provided
in this Interim Order and the DIP Documents, for: (a) working capital); (b) other general
corporate purposes of the Debtors; (c) permitted payments of the costs of administration of the
Chapter 11 Cases (including professional fees and expenses of the Debtors’ professionals and
professionals retained by a Committee (if appointed)), and the consummation of the Debtors’
Chapter 11 Plan; (d) payment of such prepetition expenses as consented to by the DIP Agent
(acting at the direction of the Required DIP Lenders), and as approved by the Court; (e) payment
of interest, fees and expenses (including without limitation, legal and other professionals’ fees
and expenses of the DIP Agent and the DIP Lenders owed under the DIP Documents);
(f) payment of certain adequate protection amounts to the Prepetition First Lien Parties, as set
forth in paragraph 16 hereof; (g) cash collateralization of the Prepetition LCs in an aggregate
amount not to exceed $3.36 million; and(h) payment of the Carve Out (which shall be in
accordance with paragraph 39 of this Interim Order).
(vi) Application of Proceeds of Collateral. As a condition to entry into the DIP
Credit Agreement, the extension of credit under the DIP Facility and authorization to use Cash
Collateral, the Debtors, the DIP Agent, the DIP Lenders, and the Prepetition Agents and the
Prepetition Lenders have agreed that, as of and commencing on the date of the Interim Hearing,
the Debtors shall apply the proceeds of DIP Collateral in accordance with this Interim Order, the
DIP Loan Documents, and the Intercreditor Agreement.
I. Adequate Protection. The Prepetition Agents, for the benefit of themselves and
the Prepetition Secured Parties, are each entitled to receive adequate protection to the extent of

any aggregate Diminution in Value of their respective interests in the Prepetition Collateral.

 

8
A copy of the initial Budget is attached hereto as Exhibit B.

16

 

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 17 of 66

Pursuant to sections 361, 363 and 507(b) of the Bankruptcy Code, as adequate protection, subject
in all respects to the Carve Out (as defined below): (i) the Prepetition First Lien Parties will
receive (a) solely to the extent of any aggregate Diminution in Value of their interests in the
Prepetition Collateral, adequate protection liens and superpriority claims, as more fully set forth
in paragraphs 12-14 herein, and (b) current payment of expenses (including without limitation,
legal and other professionals’ fees and expenses of the Prepetition First Lien Agent and the
Consenting First Lien Lenders (solely in their capacity as Prepetition First Lien Lenders) party to
the Restructuring Support Agreement as of the Petition Date (the “First Lien Steering
Committee”) represented by King & Spalding LLP (“King & Spalding”), as legal counsel, and
FTI Consulting, Inc. (“FTI”), as financial advisor, whether arising before or after the Petition
Date); and (ii) Prepetition Second Lien Parties will receive, solely to the extent of any aggregate
Diminution in Value of their interests in the Prepetition Collateral, adequate protection liens and
superpriority claims, as more fully set forth in paragraphs 12-14 herein.

J. Sections 506(c) and 552(b). In light of (i) the DIP Agent’s and DIP Lenders’
agreement that their liens and superpriority claims shall be subject to the Carve Out; and (ii) the
Prepetition Agents and Prepetition Lenders’ agreement that their respective liens and claims,
including any adequate protection liens and claims, shall be subject to the Carve Out and
subordinate to the DIP Liens, subject to and effective only upon entry of a Final Order, (a) the
Prepetition Secured Parties are entitled to a waiver of any “equities of the case” exception under
section 552(b) of the Bankruptcy Code, and (b) the DIP Agent, DIP Lenders, and Prepetition
Secured Parties are each entitled to a waiver of the provisions of section 506(c) of the
Bankruptcy Code.

K. Good Faith of the DIP Agent and DIP Lenders.

17

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 18 of 66

(i) Willingness to Provide Financing. The DIP Lenders have indicated a
willingness to provide the DIP Facility to the Debtors subject to: (a) entry of this Interim Order
and, subsequently, the Final Order; (b) approval of the terms and conditions of the DIP Facility
and the DIP Documents; (c) satisfaction of the closing conditions set forth in the DIP
Documents; and (d) findings by this Court that the DIP Financing is essential to the Debtors’
estates, that the DIP Agent and DIP Lenders are extending credit to the Debtors pursuant to the
DIP Documents in good faith, and that the DIP Agent’s and DIP Lenders’ DIP Superpriority
Claims and DIP Liens, and other protections granted pursuant to this Interim Order and the DIP
Documents will have the protections provided by section 364(e) of the Bankruptcy Code.

(ii) . Business Judgment and Good Faith Pursuant to Section 364(e). The
terms and conditions of the DIP Facility and the DIP Documents, and the fees paid and to be paid
thereunder, are fair, reasonable, and the best available to the Debtors under the circumstances,
reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties,
and are supported by reasonably equivalent value and consideration. The terms and conditions
of the DIP Facility and the use of Cash Collateral were negotiated in good faith and at arms’
length among the Debtors, DIP Agent, DIP Lenders, the Prepetition First Lien Parties and the
Prepetition Second Lien Parties, with the assistance and counsel of their respective advisors. Use
of Cash Collateral and credit to be extended under the DIP Facility shall be deemed to have been
allowed, advanced, made, or extended in good faith by the DIP Agent, DIP Lenders, the
Prepetition First Lien Parties, and the Prepetition Second Lien Parties within the meaning of
section 364(e) of the Bankruptcy Code.

(iii) | Consent to DIP Financing and Use of Cash Collateral. Absent an order of

this Court and the provision of adequate protection, consent of the Prepetition Secured Parties is

 

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 19 of 66

required for the Debtors’ use of Cash Collateral and the other Prepetition Collateral. The
Prepetition Secured Parties have consented, or are deemed pursuant to the Prepetition
Documents, to have consented or have not objected to the Debtors’ use of Cash Collateral and
the other Prepetition Collateral, and the Debtors’ entry into the DIP Documents in accordance
with and subject to the terms and conditions in this Interim Order and the DIP Documents.

L. Immediate Entry. Sufficient cause exists for immediate entry of this Interim
Order pursuant to Bankruptcy Rule 4001(c)(2).

M. Interim Hearing. Notice of the Interim Hearing and the relief requested in the
DIP Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight
courier or hand delivery, to certain parties-in-interest, including, among others: (i) the U.S.
Trustee; (11) counsel to the First Lien Steering Committee; (iii) counsel to the Prepetition First
Lien Agent; (iv) counsel to the Prepetition Second Lien Agent; (v) holders of the 30 largest
unsecured claims against the Debtors on a consolidated basis; (vi) any such other party entitled
to notice under the Bankruptcy Rules and Local Rules. The Debtors have made reasonable
efforts to afford the best notice possible under the circumstances and no other notice is required
in connection with the relief set forth in this Interim Order.

Based upon the foregoing findings and conclusions, the DIP Motion and the record
before the Court with respect to the DIP Motion, and after due consideration and good and
sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

1. Interim Financing Approved. The DIP Motion is granted on an interim
basis as set forth herein, and the DIP Facility, in an amount up to the Interim Financing, is

authorized and approved, and the use of Cash Collateral on an interim basis is authorized, in each

19

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 20 of 66

case, subject to the terms and conditions set forth in this Interim Order. All objections to this
Interim Order to the extent not withdrawn, waived, settled or resolved are hereby denied and
overruled. This Interim Order shall become effective immediately upon its entry.

DIP Facility Authorization

2. Authorization of the DIP Financing. The DIP Facility, in an amount up to

 

the Interim Financing, is hereby approved on an interim basis. The Debtors are expressly and
immediately authorized and empowered to execute and deliver the DIP Documents, and to incur
and to perform the DIP Obligations in accordance with, and subject to, the terms of this Interim
Order and the DIP Documents, and to deliver all instruments, certificates, agreements, and
documents which may be required or necessary for the performance by the Debtors under the
DIP Facility and the creation and perfection of the DIP Liens (as defined herein) described in and
provided for by this Interim Order and the DIP Documents. The Debtors are hereby authorized
to pay, in accordance with this Interim Order, any principal, interest, fees, expenses, and other
amounts described in the DIP Documents and this Interim Order, as such amounts become due
and owing, without need to obtain further Court approval (except as otherwise provided herein or
in the DIP Documents (including any related fee letters)), subject to and in accordance with the
term hereof and thereof, including, without limitation, any closing fees, commitment fees,
backstop fees, and administrative agent’s fees, as well as any reasonable and documented fees
and disbursements of the DIP Agent’s and the DIP Lenders’ professionals, as set forth herein and
in the DIP Credit Agreement, whether or not such professional fees and disbursements arose
before or after the Petition Date, and whether or not the transactions contemplated hereby are
consummated), to implement all applicable reserves and to take any other actions that may be

necessary or appropriate, all to the extent provided in this Interim Order and the DIP Documents.

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 21 of 66

All collections and proceeds, whether from ordinary course collections, asset sales, debt or
equity issuances, insurance recoveries, condemnations or otherwise, will be deposited and
applied as required by this Interim Order and the DIP Documents. Upon execution and delivery,
the DIP Documents shall represent valid and binding obligations of the Debtors, enforceable
against each of the Debtors and their estates in accordance with their terms.

3. Authorization to Borrow. In order to prevent immediate and irreparable
harm to the Debtors’ estates, during the Interim Period, the Debtors are hereby authorized to (x)
request extensions of credit (in the form of New Money DIP Loans) and (y) to incur a like
amount of Roll-Up DIP Loans, in each case, up to the Interim Financing Amount, in accordance
with paragraph 10 herein.

4. DIP Obligations. The DIP Documents and this Interim Order shall
constitute and evidence the validity and binding effect of the Debtors’ DIP Obligations, which
DIP Obligations shall be enforceable against the Debtors, their estates and any successors
thereto, including without limitation, any trustee appointed in the Chapter 11 Cases, or in any
case under Chapter 7 of the Bankruptcy Code upon the conversion of any of the Chapter 11
Cases, or in any other proceedings superseding or related to any of the foregoing (collectively,
the “Successor Cases”). Upon entry of this Interim Order, the DIP Obligations will include all
loans and any other indebtedness or obligations, contingent or absolute, which may now or from
time to time be owing by any of the Debtors to the DIP Agent or any of the DIP Lenders, under
the DIP Documents or this Interim Order, including, without limitation, all principal, accrued and
unpaid interest, costs, fees, expenses, and other amounts under the DIP Documents. The DIP

Parties shall be jointly and severally liable for the DIP Obligations. The DIP Obligations shall be

due and payable, without notice or demand, and the use of Cash Collateral shall automatically

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 22 of 66

cease on the DIP Termination Date (as defined herein), except as provided in paragraphs 30 and
33 herein, and subject to the Carve Out requirements in paragraph 39 herein. No obligation,
payment, transfer, or grant of collateral security hereunder or under the DIP Documents
(including any DIP Obligation or DIP Liens (as defined herein), and including in connection with
any adequate protection provided to the Prepetition Secured Parties hereunder, subject to
paragraph 42 herein) shall be stayed, restrained, voidable, avoidable, or recoverable, under the
Bankruptcy Code or under any applicable law (including, without limitation, under
sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or
common law), or subject to any avoidance, reduction, setoff, recoupment, offset,
recharacterization, subordination (whether equitable, contractual, or otherwise), counterclaim,
cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or
regulation by any person or entity.

5. DIP Liens. In order to secure the DIP Obligations, effective immediately
upon entry of this Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3), and 364(d)
of the Bankruptcy Code, the DIP Agent, for the benefit of itself and the DIP Lenders, is hereby
granted continuing, valid, binding, enforceable, non-avoidable, and automatically and properly
perfected postpetition security interests in and liens (collectively, the “DIP Liens”), with the
priorities set forth in paragraph 6 herein, on all real and personal property, whether now existing
or hereafter arising and wherever located, tangible and intangible, of, with respect to the DIP
Obligations, each of the DIP Parties (the “DIP Collateral’), including without limitation: (a) all
cash, cash equivalents, deposit accounts, securities accounts, accounts, other receivables

(including credit card receivables), chattel paper, contract rights, inventory (wherever located),

22

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 23 of 66

instruments, documents, securities (whether or not marketable) and investment property
(including, without limitation, all of the issued and outstanding capital stock of each of its
subsidiaries), furniture, fixtures, equipment, goods, franchise rights, trade names, trademarks,
servicemarks, copyrights, patents, intellectual property, general intangibles, rights to the payment
of money (including, without limitation, tax refunds and any other extraordinary payments),
supporting obligations, guarantees, letter of credit rights, commercial tort claims, causes of
action and all substitutions, books and records related to the foregoing, and proceeds of the
foregoing, wherever located, including insurance or other proceeds, (b) all owned real property
interests and all proceeds of leased real property, (c) subject to, and upon entry of, the Final
Order, proceeds of any avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code
(“Avoidance Actions”), and (d) all other property of the DIP Parties that was not otherwise
subject to valid, perfected, enforceable and nonavoidable liens on the Petition Date, including,
without limitation, for the avoidance of doubt, any unpledged stock (or equivalent equity
interest) of a foreign subsidiary of a Debtor (other than any entity in the process of being
dissolved or wound up). Notwithstanding the foregoing, the DIP Collateral shall not include
(and the DIP Liens shall not extend to) (i) any assets held by the Debtors in trust, and any
“Excluded Collateral” (as defined in the DIP Credit Agreement) or (ii) Avoidance Actions or any
proceeds thereof} provided that, upon entry of the Final DIP Order, the DIP Collateral shall
include proceeds of Avoidance Actions (but not the Avoidance Actions themselves). For the
avoidance of doubt, the DIP Collateral shall be limited to the property of the Debtors as set forth

in the DIP Documents, and shall not include any assets of (i) any affiliate of a Debtor or (ii) any

subsidiary of a Debtor (in each case, that is not otherwise a Debtor).

 
 

 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 24 of 66

6. DIP Lien Priority. The DIP Liens securing the DIP Obligations are valid,
automatically perfected, non-avoidable, senior in priority and superior to any security, mortgage,
collateral interest, lien or claim to any of the DIP Collateral, except that the DIP Liens shall be
subject to the Carve Out and shall otherwise be junior only to Permitted Prior Liens. Other than
as set forth in this Interim Order or in the DIP Documents, the DIP Liens shall not be made
subject to or pari passu with any lien or security interest heretofore or hereinafter granted in the
Chapter 11 Cases or any Successor Cases, and shall be valid and enforceable against any trustee
appointed in the Chapter 11 Cases or any Successor Cases, upon the conversion of any of the
Chapter 11 Cases to a case under Chapter 7 of the Bankruptcy Code (or in any other Successor
Case), and/or upon the dismissal of any of the Chapter 11 Cases or Successor Cases. The DIP
Liens shall not be subject to section 510, 549 or 550 of the Bankruptcy Code, other than in
respect of any Prepetition First Lien Obligations that have been satisfied and replaced by Roll-
Up DIP Loans (subject only to the Challenge Deadline and related provisions set forth in
paragraph 42). No lien or interest avoided and preserved for the benefit of the estate pursuant to
section 551 of the Bankruptcy Code shall be pari passu with or senior to the DIP Liens.

7. Superpriority Claims. Upon the entry of this Interim Order, the DIP Agent
and DIP Lenders are hereby granted, pursuant to Section 364(c)(1) of the Bankruptcy Code, an
allowed superpriority administrative expense claim in each of the Chapter 11 Cases and any
Successor Cases (a “DIP Superpriority Claim”) for all DIP Obligations: (a) except as set forth
herein, with priority over any and all administrative expense claims and unsecured claims against
the Debtors or their estates in any of the Chapter 11 Cases and any Successor Cases, at any time
existing or arising, of any kind or nature whatsoever; and (b) which shall at all times be senior to

the rights of the Debtors and their estates, and any successor trustee or other estate representative

24

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 25 of 66

to the extent permitted by law. Notwithstanding anything to the contrary in this Interim Order,
the DIP Superpriority Claim shall be subject in all respects to the Carve Out.

8. No Obligation to Extend Credit. Except as required to fund the Carve Out
as set forth in paragraph 39, the DIP Lenders shall have no obligation to make any loan under the
DIP Documents, unless all of the conditions precedent to the making of such extension of credit
under the DIP Documents and this Interim Order have been satisfied in full or waived by the DIP
Agent (acting at the direction of the Required DIP Lenders, as applicable, and in accordance with
the terms of the DIP Credit Agreement).

9. Use of Proceeds of DIP Facility. From and after the Petition Date, the
Debtors shall use advances of credit under the DIP Facility, in accordance with the Budget
(subject to Permitted Variances, and except as otherwise provided in this Interim Order and the
DIP Documents with respect to the Debtors’ Professionals’ fees), only for the purposes
specifically set forth in this Interim Order and the DIP Documents, and in compliance with the
terms and conditions in this Interim Order and the DIP Documents.

10. Roll-Up DIP Loans. Upon entry of this Interim Order and the funding of
the initial New Money DIP Loans hereunder, without any further action by the Debtors or any
other party, an amount of Prepetition First Lien Term Loans held by the DIP Lenders equal to the
aggregate principal amount of the New Money DIP Loans funded shall be converted, on a dollar
for dollar basis, into Roll-Up DIP Loans and constitute DIP Obligations pursuant to, and
consistent with, the terms of the DIP Documents and this Interim Order, which conversion (or
“roll-up”) shall be in full satisfaction and discharge of such Prepetition First Lien Term Loans.
The conversion (or “roll-up”) shall be authorized as compensation for, in consideration for, and

solely on account of, the agreement of certain Prepetition First Lien Lenders (or their affiliates)

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 26 of 66

to fund the New Money DIP Loans and not as adequate protection for any Prepetition First Lien
Obligations. Subject to the terms and conditions of the Restructuring Support Agreement, this
Interim Order, the DIP Credit Agreement and the Intercreditor Agreement, all tights of the
Prepetition First Lien Parties shall be fully preserved. The Prepetition Secured Parties would not
otherwise consent to the use of their Cash Collateral or the subordination of their liens to the DIP
Liens, and the DIP Lenders would not be willing to provide the New Money DIP Loans or
extend credit to the Debtors thereunder without the inclusion of the Roll-Up DIP Loans in the
DIP Obligations. The Roll-Up DIP Loans shall be subject to the reservation of rights in
paragraph 42 below, therefore will not prejudice the rights of any party in interest.
Authorization to Use Cash Collateral

11. Authorization to Use Cash Collateral. Subject to the terms and conditions
of this Interim Order (including, without limitation, paragraphs 33 and 39 hereof), the DIP
Facility and the DIP Documents, and in accordance with the Budget (including Permitted
Variances, and except as otherwise provided under this Interim Order and the DIP Documents
with respect to professional fees), the Debtors are authorized to use Cash Collateral until the DIP
Termination Date. Nothing in this Interim Order shall authorize the disposition of any assets of
the Debtors or their estates outside the ordinary course of business, or any Debtor’s use of any
Cash Collateral or other proceeds resulting therefrom, except as permitted in this Interim Order,
the DIP Facility, the DIP Documents, and in accordance with the Budget (including Permitted
Variances, and except as otherwise provided under this Interim Order and the DIP Documents
with respect to professional fees).

12. Adequate Protection Liens.

26

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 27 of 66

(i) Prepetition Adequate Protection Liens. Pursuant to Sections 361,
363(e) and 364(d) of the Bankruptcy Code, as adequate protection of the interests of the
Prepetition Secured Parties in the Prepetition Collateral, solely to the extent of any aggregate
Diminution in Value of such interests in the Prepetition Collateral, the Prepetition Credit Parties
hereby grant to (x) the Prepetition First Lien Agent, on behalf of itself and the Prepetition First
Lien Parties and (y) the Prepetition Second Lien Agent, on behalf of itself and the Prepetition
Second Lien Parties, continuing valid, binding, enforceable and perfected postpetition security
interests in and liens on the DIP Collateral (the “Adequate Protection Liens”).

13. Priority of Adequate Protection Liens.

(i) The Adequate Protection Liens shall be subject to the Carve Out
and shall otherwise be junior only to: (1) Permitted Prior Liens; (2) the DIP Liens; and (3) in the
case of any Adequate Protection Liens granted to the Prepetition Second Lien Parties, the
Adequate Protection Liens and the Prepetition Liens of the Prepetition First Lien Parties. The
Adequate Protection Liens shall be senior to all other security interests in, liens on, or claims
against any of the DIP Parties’ assets. For the avoidance of doubt, as among the Prepetition First
Lien Parties and the Prepetition Second Lien Parties, the Adequate Protection Liens shall be
subject to the Intercreditor Agreement.

(ii) Except as provided herein, including, without limitation, with
respect to the Carve Out, the Adequate Protection Liens shall not be made subject to or pari
passu with any lien or security interest heretofore or hereinafter granted in the Chapter 11 Cases
or any Successor Cases and shall be valid and enforceable against any trustee appointed in any of
the Chapter 11 Cases or any Successor Cases, or upon the dismissal of any of the Chapter 11

Cases or Successor Cases. Subject to the Challenge Deadline and related provisions of

27

 

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 28 of 66

paragraph 42, the Adequate Protection Liens shall not be subject to sections 510, 549, or 550 of
the Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estate
pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the
Prepetition Liens or the Adequate Protection Liens.

14. | Adequate Protection Superpriority Claims.

(i) Prepetition Superpriority Claim. As further adequate protection of
the interests of the Prepetition Secured Parties in the Prepetition Collateral, solely to the extent of
any avoregate Diminution in Value (if any) of their respective interests in the Prepetition
Collateral, and subject in all respects to the Carve Out, (x) the Prepetition First Lien Agent, on
behalf of itself and the Prepetition First Lien Parties and (y) the Prepetition Second Lien Agent,
on behalf of itself and the Prepetition Second Lien Parties, are each hereby granted as and to the
extent provided by section 507(b) or the Bankruptcy Code allowed superpriority administrative
expense claims in each of the Chapter 11 Cases and any Successor Cases (the “Adequate
Protection Superpriority Claims”).

15. Priority of the Adequate Protection Superpriority Claims. Except as set
forth herein, the Adequate Protection Superpriority Claims shall have priority over all
administrative expense claims and unsecured claims against the Debtors or their estates, now
existing or hereafter arising, of any kind or nature whatsoever; provided, however, that the
Adequate Protection Superpriority Claims shall be subject to the Carve Out and the Intercreditor
Agreement, and shall be junior to the DIP Superpriority Claim.

16. Adequate Protection Payments and Protections for Prepetition First Lien
Parties. As further adequate protection (the “Adequate Protection Payments’), the Debtors are

authorized to pay in cash, without the need for the filing of formal fee applications: (ji)

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 29 of 66

immediately upon entry of this Interim Order, all reasonable and documented (in summary form)
accrued and unpaid out-of-pocket fees, costs, disbursements and expenses, of (x) the Prepetition
First Lien Agent (limited, in the case of counsel, to all reasonable and documented out-of-pocket
fees, costs, disbursements and expenses of Shearman & Sterling LLP (“Shearman”)) and any
successor counsel, and, to the extent necessary, one firm of local counsel, and (y) the First Lien
Steering Committee, including all reasonable and documented accrued and unpaid out-of-pocket
fees, costs, disbursements and expenses of King & Spalding, FTI, and, to the extent necessary,
one firm of local counsel (which payment may be made from proceeds of the DIP Facility), in
each case to the extent invoices for any such accrued and unpaid amounts are provided to the
Debtors no later than two (2) Business Days prior to the Closing Date, and (ii) thereafter, all
reasonable and documented (in summary form) accrued and unpaid out-of-pocket fees, costs,
disbursements and expenses, of (x) the Prepetition First Lien Agent (limited, in the case of
counsel, to all reasonable and documented out-of-pocket fees, costs, disbursements and expenses
of Shearman) and any successor counsel, and, to the extent necessary, one firm of local counsel,
and (y) the First Lien Steering Committee, including all accrued and unpaid reasonable and
documented out-of-pocket fees, costs, disbursements and expenses of King & Spalding, FTI,
and, to the extent necessary, one firm of local counsel, which payments shall be made within ten
(10) business days (which time period may be extended by the applicable professional) following
receipt by the Debtors, the Committee, if any, and the U.S. Trustee (the “Review Period”) of an
invoice therefor (the “Invoiced Fees”) and without the necessity of filing formal fee
applications, including as to any amounts arising before or after the Petition Date. The invoices
for such Invoiced Fees shall include the number of hours billed (except for financial advisors

compensated on other than an hourly basis) and a summary description of services provided and

29

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 30 of 66

the aggregate expenses incurred by the applicable professional firm; provided, however, that any
such invoice (i) may be limited and/or redacted to protect privileged, confidential, or proprietary
information and (ii) shall not be required to contain individual time detail (provided that such
invoice shall contain (except for financial advisors compensated on other than an hourly basis)
summary data regarding hours worked by each timekeeper for the applicable professional and
such timekeepers’ hourly rates). The Debtors, the Committee (if appointed), and the U.S. Trustee
may object to any portion of the Invoiced Fees (the “Disputed Invoiced Fees”) within the
Review Period by filing with the Court a motion or other pleading, on at least ten (10) business
days’ prior written notice (but no more than fifteen (15) business days’ notice) of any hearing on
such motion or other pleading, setting forth the specific objections to the Disputed Invoiced Fees
in reasonable narrative detail and the basis for such objections; provided that payment of any
undisputed portion of Invoiced Fees shall not be delayed based on any objections thereto.

17. Adequate Protection Reservation. Nothing herein shall impair or modify
the application of section 507(b) of the Bankruptcy Code in the event that the adequate
protection provided to the Prepetition Secured Parties hereunder is insufficient to compensate for
any Diminution in Value of their respective interests in the Prepetition Collateral during the
Chapter 11 Cases or any Successor Cases. The receipt by the Prepetition Secured Parties of the
adequate protection provided herein shall not be deemed an admission that the interests of the
Prepetition Secured Parties are adequately protected in the event of a termination of the
Restructuring Support Agreement. Further, this Interim Order shall not prejudice or limit the
rights of the Prepetition Secured Parties to seek additional relief with respect to the use of Cash
Collateral or for additional adequate protection, subject, in all respects, to the terms and

conditions of the Intercreditor Agreement.

30

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 31 of 66

Provisions Common to DIP Financing and Use of Cash Collateral

18. Amendment of the DIP Documents. The DIP Documents may from time

 

to time be amended, modified or supplemented by the parties thereto without further order of the
Court if: (a) the amendment, modification, or supplement (i) is in accordance with the DIP
Documents, and (ii) does not prejudice the rights of the Debtors or their estates in any material
respect; (b)a copy (which may be provided through electronic mail or facsimile) of the
amendment, modification or supplement is provided to counsel to the Creditors’ Committee (if
appointed) or any other statutory committee appointed in the Chapter 11 Cases, and the U.S.
Trustee (collectively, the “Notice Parties”); and (c) notice of the amendment, modification or
supplement is filed with the Court; provided, that neither consent of the Notice Parties nor
approval of the Court will be necessary to effectuate any such amendment, modification or
supplement, and provided further that such amendment, modification or supplement shall be
without prejudice to the right of any party in interest to be heard regarding such proposed
amendment.

19. Budget Maintenance and Compliance. The use of borrowings under the

 

DIP Facility shall be in accordance with the Budget (subject to the Permitted Variances, and
except as otherwise provided under this Interim Order and the DIP Documents with respect to
Debtors’ Professionals’ fees) and the terms and conditions set forth in the DIP Documents and
this Interim Order; provided, that, in the case of fees, costs and expenses of the DIP Agent, the
Prepetition First Lien Agent, the First Lien Steering Committee, and the Debtors’ Professionals,
the Debtors shall pay such fees, costs and expenses in accordance with the DIP Documents and

this Interim Order without being limited by the Budget. The Budget and any modification to, or

31

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 32 of 66

amendment or update of, the Budget shall be subject to the approval of, and in form and
substance acceptable to, the DIP Agent (acting at the direction of the Required DIP Lenders).

20. [Reserved.]

21. Modification of Automatic Stay. The automatic stay imposed under
section 362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the
terms and provisions of this Interim Order, including, without limitation, to: (a) permit the
Debtors to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claim, and
Adequate Protection Superpriority Claims; (b) permit the Debtors to perform such acts as the
DIP Agent, DIP Lenders, or the Prepetition Agents each may reasonably request to assure the
perfection and priority of the liens granted herein; (c) permit the Debtors to incur all liabilities
and obligations to the DIP Agent, DIP Lenders, and Prepetition Secured Parties under the DIP
Documents, the DIP Facility and this Interim Order; and (d) authorize the Debtors to make, and
the DIP Agent, the DIP Lenders and the Prepetition Secured Parties to retain and apply, payments
made in accordance with the terms of this Interim Order, the DIP Documents and the Prepetition
Documents, as applicable.

22. Perfection of DIP Liens and Adequate Protection Liens. This Interim
Order shall be sufficient and conclusive evidence of the creation, validity, perfection, and priority
of all liens granted herein, including the DIP Liens and the Adequate Protection Liens, without
the necessity of filing or recording any financing statement, mortgage, notice, or other instrument
or document which may otherwise be required under the law or regulation of any jurisdiction or
the taking of any other action (including, for the avoidance of doubt, entering into any deposit
account control agreement) to validate or perfect (in accordance with applicable non- bankruptcy

law) the DIP Liens and the Adequate Protection Liens, or to entitle the DIP Agent, the DIP

32

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 33 of 66

Lenders, the DIP Obligations, the Prepetition Secured Parties, and the Prepetition Secured
Obligations to the priorities granted herein. Notwithstanding the foregoing, the DIP Agent and
the Prepetition Agents each are authorized, but not required, to file, subject to the terms and
priorities of this Interim Order and the Intercreditor Agreement, as they in their respective sole
discretion deem necessary or advisable, such financing statements, security agreements,
mortgages, notices of liens, and other similar documents to perfect in accordance with applicable
non-bankruptcy law or to otherwise evidence the DIP Liens and the Adequate Protection Liens;
provided, however, that no such filing or recordation shall be necessary or required in order to
create or perfect the DIP Liens, or the Adequate Protection Liens. The Debtors, without further
consent of any party, are authorized to execute and deliver, upon request of the DIP Agent and/or
the Prepetition Agents, all such financing statements, mortgages, notices, and other documents as
the DIP Agent or the Prepetition Agents may reasonably request. The DIP Agent and the
Prepetition Agents, each in its discretion, may file a photocopy of this Interim Order as a
financing statement with any filing or recording office or with any registry of deeds or similar
office, in addition to or in lieu of such financing statements, notices of lien or similar instrument.
To the extent that any Prepetition First Lien Agent or Prepetition Second Lien Agent is the
secured party under any security agreement, mortgage, leasehold mortgage, landlord waiver,
credit card processor notices or agreements, bailee letters, custom broker agreements, financing
statement, account control agreements, or any other Prepetition Documents or is listed as loss
payee or additional insured under any of the Debtors’ insurance policies, the DIP Agent shall also
be deemed to be the secured party or mortgagee, as applicable, under such documents or to be
the loss payee or additional insured, as applicable. The Prepetition First Lien Agent or the

Prepetition Second Lien Agent, as applicable, shall serve as agent for the DIP Agent for purposes

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 34 of 66

of perfecting the DIP Agent’s liens on all DIP Collateral that, without giving effect to the
Bankruptcy Code and this Interim Order, is of a type such that perfection of a lien therein may be
accomplished only by possession or control by a secured party.

23. Application of Proceeds of Collateral. As a condition to the entry of the
DIP Documents, the extension of credit under the DIP Facility and the authorization to use Cash
Collateral, the Debtors have agreed that as of and commencing on the date of the Interim
Hearing, except as otherwise expressly contemplated by the Restructuring Support Agreement,
including pursuant to the Chapter 11 Plan, the Debtors shall apply all net proceeds of DIP
Collateral in accordance with the DIP Credit Agreement until the DIP Obligations have been
indefeasibly paid in full, in cash, and thereafter to the Prepetition Secured Obligations in
accordance with the Prepetition Documents, including the Intercreditor Agreement. The
reduction of any Prepetition Secured Obligations is subject to the preservation of rights provided
in paragraph 42 herein.

24. Protections of Rights of DIP Agent, DIP Lenders and Prepetition Secured
Parties.

(i) Unless the DIP Agent (acting at the direction of the Required DIP

Lenders) and the Prepetition First Lien Agent (acting at the direction of the “Required Lenders”
(as such term is defined in the Prepetition First Lien Agreement, the “Required Lenders”)) shall
have provided their prior written consent or all DIP Obligations have been paid in full in cash
and all commitments thereunder are terminated, there shall not be entered in any of these Chapter
11 Cases or any Successor Cases any order (including any order confirming any plan of
reorganization or liquidation) that authorizes any of the following: (A) the obtaining of credit or

the incurring of indebtedness that is secured by a security, mortgage, or collateral interest or

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 35 of 66

other Lien on all or any portion of the DIP Collateral or Prepetition Collateral and/or that is
entitled to administrative priority status, in each case that is superior to or pari passu with the
DIP Liens, the DIP Superpriority Claim, the Prepetition Liens, the Prepetition Adequate
Protection Liens, and/or the Adequate Protection Superpriority Claims; (B) the use of Cash
Collateral for any purpose other than as permitted in the DIP Documents and this Interim Order,
or (C) any modification of any of the DIP Agent’s, DIP Lenders’, or the Prepetition Secured
Parties’ rights under this Interim Order, the DIP Documents or the Prepetition Documents with
respect any DIP Obligations or Prepetition Secured Obligations (except as expressly
contemplated by the Restructuring Support Agreement, including pursuant to the Chapter 11
Plan); provided, that any modification to the rights of the Prepetition Second Lien Parties
hereunder shall also require the consent of such Prepetition Second Lien Parties to the extent
such consent is required under the Intercreditor Agreement. For the avoidance of doubt, if any
order (including any order confirming any plan of reorganization or liquidation) authorizing the
actions specified in clause (A) through (C) above is entered in these Chapter 11 Cases, or any
Successor Cases, without the prior written consent of the Prepetition First Lien Agent (acting at
the direction of the Required Lenders) at any time prior to the indefeasible repayment in full of
_ the Prepetition Secured Obligations, Prepetition Secured Parties’ rights to object to the Debtors’
use of Cash Collateral and to assert a lack of adequate protection shall be fully preserved.

(ii) | The Debtors (and/or their legal and financial advisors in the case of
clauses (B) through (D) below) will, until the DIP Termination Date, (A) maintain books,
records, and accounts to the extent and as required by the DIP Documents, (B) reasonably
cooperate with, consult with, and provide to the DIP Agent and the DIP Lenders all such

information and documents that any or all of the Debtors are obligated (including upon the

 
 

 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 36 of 66

request by the DIP Agent (acting at the direction of the Required DIP Lenders)) to provide under
the DIP Documents or the provisions of this Interim Order, (C) upon reasonable advance notice,
permit consultants, advisors, and other representatives of each of the DIP Agent (acting at the
direction of the Required DIP Lenders), the DIP Lenders, the Prepetition First Lien Agent (acting
at the direction of the Required Lenders), and the First Lien Steering Committee to visit and
inspect any of the Debtors’ respective properties, to examine and make abstracts or copies from
any of their respective books and records, to tour the Debtors’ business premises and other
properties, and to discuss, and provide advice with respect to, their respective affairs, finances,
properties, business operations, and accounts with their respective officers, employees,
independent public accountants, and other professional advisors (other than legal counsel) as and
to the extent required by the DIP Documents and/or the Prepetition First Lien Documents,
(D) permit the DIP Agent (acting at the direction of the Required DIP Lenders), the DIP Lenders,
the Prepetition First Lien Agent (acting at the direction of the Required Lenders), and the First
Lien Steering Committee (without duplication), and their respective consultants, advisors and
other representatives to consult with the Debtors’ management and advisors on matters
concerning the Debtors’ businesses, financial condition, operations and assets, and (E) upon
reasonable advance notice, permit the DIP Agent (acting at the direction of the Required DIP
Lenders), the DIP Lenders, the Prepetition First Lien Agent (acting at the direction of the
Required Lenders), and the First Lien Steering Committee (without duplication) to conduct, at
their reasonable discretion and at the Debtors’ cost and expense, field audits, collateral
examinations, liquidation valuations and inventory appraisals at reasonable times in respect of

any or all of the DIP Collateral and Prepetition Collateral.

36

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 37 of 66

(iii) The DIP Agent (acting at the direction of the Required DIP
Lenders) shall have the right to credit bid up to the full amount of the outstanding DIP
Obligations including any accrued interest and expenses, in any sale of DIP Collateral, as
provided for in section 363(k) of the Bankruptcy Code, whether such sale is effectuated through
Section 363 or 1129 of the Bankruptcy Code, by a Chapter 7 trustee under Section 725 of the
Bankruptcy Code, or otherwise. The Prepetition First Lien Agent (acting at the direction of the
Required Lenders) shall have the right to credit bid up to the full amount of any remaining
Prepetition First Lien Obligations in any sale of Prepetition Collateral, as provided for in section
363(k) of the Bankruptcy Code, whether such sale is effectuated through Section 363 or 1129 of
the Bankruptcy Code, by a Chapter 7 trustee under Section 725 of the Bankruptcy Code, or
otherwise, subject, in each case, to the rights and duties of the parties under the Intercreditor
Agreement and to the satisfaction of the DIP Obligations, or as otherwise consented to by the
DIP Agent (at the direction of the Required DIP Lenders).

25. Proceeds of Subsequent Financing. If the Debtors, any trustee, any
examiner with expanded powers, or any responsible officer subsequently appointed in these
Chapter 11 Cases or any Successor Cases, shall obtain credit or incur debt pursuant to
Bankruptcy Code sections 364(b), 364(c) or 364(d) in violation of the DIP Documents at any
time prior to the indefeasible repayment in full of all DIP Obligations, and the termination of the
DIP Agent’s and DIP Lenders’ obligation to extend credit under the DIP Facility, and such
facilities are secured by any DIP Collateral, then all the cash proceeds derived from such credit
or debt shall immediately be turned over to the DIP Agent to be applied in accordance with this
Interim Order and the DIP Documents and the Intercreditor Agreement. For the avoidance of

doubt, if the Debtors, any trustee, any examiner with expanded powers, or any responsible

37

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 38 of 66

officer subsequently appointed in the Chapter 11 Cases, or any Successor Cases, shall obtain
credit or incur debt pursuant to Bankruptcy Code 364(d) at any time prior to the indefeasible
repayment in full of the Prepetition Secured Obligations, the Prepetition Secured Parties’ rights
to object to the Debtors’ use of Cash Collateral and assert a lack of adequate protection shall be
fully preserved.

26. Cash Collection. From and after the date of the entry of this Interim
Order, the Debtors shall maintain cash management consistent with prepetition practices and in
accordance with the DIP Credit Agreement, including, without limitation, Section 4.11 thereof.
Except as otherwise permitted under the DIP Credit Agreement or otherwise agreed to in writing
by the DIP Agent (acting at the direction of the Required DIP Lenders) and the Prepetition First
Lien Agent (acting at the direction of Required Lenders), the Debtors shall maintain no accounts
except those identified in the Cash Management Order (the “Cash Management Order”). The
Debtors and the financial institutions where the Debtors maintain deposit accounts (as identified
in any Cash Management Order), are authorized and directed to remit, without offset or
deduction, funds in such deposit accounts upon receipt of any direction to that effect from the
DIP Agent (acting at the direction of the Required DIP Lenders). On the Closing Date the
Debtors shall enter into one or more deposit account control agreements with respect to all
accounts identified in the Cash Management Order (other than Excluded Accounts) in favor of
the DIP Agent for the benefit of the DIP Lenders.

27. Maintenance of DIP Collateral. Until (x) the indefeasible payment in full
of all DIP Obligations and the termination of the DIP Agent and the DIP Lenders’ obligation to
extend credit under the DIP Facility, or (y) consummation of the Chapter 11 Plan as

contemplated under the Restructuring Support Agreement, the Debtors shall: (a) insure the DIP

38

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 39 of 66

Collateral as required under the DIP Facility or the Prepetition Documents, as applicable; and
(b) maintain the cash management system in effect as of the Petition Date, as modified by any
order that may be entered by the Court which has first been agreed to by the DIP Agent (acting at
the direction of the Required DIP Lenders) or as otherwise required by the DIP Documents. For
the avoidance of doubt, at any time prior to the indefeasible repayment in full of the Prepetition
Secured Obligations, Prepetition Secured Parties’ rights to object to the Debtors’ use of Cash
Collateral and to assert a lack of adequate protection as a result of the Debtors’ failure to (a)
insure the DIP Collateral as required under the Prepetition Documents or (b) maintain the cash
management system in effect as of the Petition Date shall be fully preserved.

28. Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

 

encumber or otherwise dispose of any portion of the DIP Collateral or Prepetition Collateral
other than in the ordinary course of business without the prior written consent of the DIP Agent
(acting at the direction of the Required Term DIP Lenders) and the Prepetition First Lien Agent
(acting at the direction of the Required Lenders) (and no such consent shall be implied, from any
other action, inaction or acquiescence by the DIP Agent, DIP Lenders, or Prepetition First Lien
Parties), except as otherwise provided for in the DIP Documents, and subject to the Intercreditor
Agreement. |

29. Letters of Credit. All Prepetition LCs shall (a) continue in place, (b) be
secured by the Prepetition Senior Liens and the Adequate Protection Liens, and (c) be cash
collateralized with proceeds of the New Money DIP Facility in an amount equal to 105% of the
face amount thereof, and such Cash Collateral shall not be subject to or subordinate to the Carve
Out and shall be held in an account at the issuer of the Prepetition ‘LCs, Capital One, National

Association (“CONA”), for the ratable benefit of CONA, KeyBank National Association, and

39

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 40 of 66

SunTrust Bank, as Revolving Lenders under (and as defined in) the Prepetition First Lien
Agreement. Any release or return of such Cash Collateral to the Debtors’ shall immediately be
remitted to the DIP Agent for application to the DIP Obligations in accordance with the terms
hereof.

30. DIP Termination Date. On the DIP Termination Date, except as provided
in paragraph 33 and subject to the Carve Out, (a) all DIP Obligations shall be immediately due
and payable, all commitments to extend credit under the applicable DIP Facility will terminate,
other than as required in paragraph 39 with respect to the Carve Out, and (b) all authority to use
Cash Collateral shall cease. For the purposes of this Interim Order, the “DIP Termination Date”
shall have the meaning provided in the DIP Credit Agreement.

31. Events of Default. The occurrence of any of the following events, unless
waived by the DIP Agent (acting at the direction of the Required DIP Lenders) in writing and in
accordance with the terms of the DIP Credit Agreement, shall constitute an event of default
(collectively, the “Events of Default”): (a) the failure of the Debtors to perform, in any respect,
any of the terms, provisions, conditions, covenants, or obligations under this Interim Order
(except where such failure would not adversely affect the DIP Agent and the DIP Lenders), or
(b) the occurrence of any other “Event of Default” under, and as defined in, the DIP Credit
Agreement.

32. Reserved.

33. Rights and Remedies Upon Event of Default. (a) The automatic stay
provisions of section 362 of the Bankruptcy Code are hereby modified to the extent necessary to
permit the DIP Agent (acting at the direction of the Required DIP Lenders) to enforce all of their

rights under this Interim Order and the DIP Documents and, immediately upon the occurrence

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 41 of 66

and during the continuation of an Event of Default and the giving by the DIP Agent (acting at the
direction of the Required DIP Lenders) of five (5) business days’ prior written notice (the
“Termination Notice”; and such notice period, the “Remedies Notice Period,” provided that
such period may be extended by written agreement between the Debtors and the DIP Agent
(acting at the direction of the Required DIP Lenders), in their respective discretion), delivered to
counsel to the Debtors, with copies to the U.S. Trustee and counsel to the Committee (if
appointed), subject in all respects to the terms of this Interim Order, including clause (b) below,
(1) the DIP Agent (acting at the direction of the Required DIP Lenders) may declare (any such
declaration shall be referred to herein as a “Termination Declaration”) (w) all DIP Obligations
owing under the respective DIP Documents to be immediately due and payable, (x) the
termination, reduction or restriction of any further commitment to extend credit to the Debtors to
the extent any such commitment remains under the respective DIP Facility, and (y) termination
of the DIP Credit Agreement and the DIP Documents as to any future liability or obligation of
the DIP Agent and the DIP Lenders, but without affecting any of the DIP Liens or the DIP
Obligations; and (2) the DIP Agent (acting at the direction of the Required DIP Lenders) may
declare a termination, reduction or restriction on the ability of the Debtors to use Cash Collateral
(the date which is the earliest to occur of any such date a Termination Declaration is delivered
and the DIP Termination Date shall be referred to herein as the “Termination Date”). The
Termination Declaration shall be given by electronic mail (or other electronic means) to counsel
to the Debtors, counsel to the Prepetition Agents, counsel to a Creditors’ Committee (if
appointed), and the U.S. Trustee. Upon termination of the Remedies Notice Period, unless the
Court orders otherwise during such period, and subject to clause (b) below: (A) the DIP Agent

and the DIP Lenders shall be entitled to exercise their rights and remedies in accordance with the

41

 

 
 

  

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 42 of 66

respective DIP Documents and this Interim Order and shall be permitted to satisfy the relevant
DIP Obligations, DIP Superpriority Claim and DIP Liens, subject to the Carve Out, (B) the
applicable Prepetition Secured Parties shall be entitled to exercise their rights and remedies to
satisfy the relevant Prepetition Secured Obligations, Adequate Prepetition Superpriority Claims
and Prepetition Adequate Protection Liens, subject to and consistent with (i) the Carve Out,
(ii) this Interim Order, and (iii) the Intercreditor Agreement. During the Remedies Notice Period,
the only basis on which the Debtors and/or a Creditors’ Committee (if any) shall be entitled to
seek an emergency hearing within the Remedies Notice Period with the Court shall be to contest
whether an Event of Default has occurred and/or is continuing and, upon and after delivery of the
Termination Notice, the Debtors and the DIP Agent (at the direction of the Required DIP Lenders
consent.to such emergency hearing on an expedited basis to consider whether the automatic stay
may be lifted so that the DIP Agent and DIP Lenders may exercise all of their respective rights
and remedies in respect of the DIP Collateral in accordance with this Interim Order and the DIP
Documents, or to consider any other appropriate relief (including the Debtors’ use of cash
collateral on a nonconsensual basis); and the Debtors shall not be entitled to seek relief under
Section 105 of the Bankruptcy Code or otherwise in contravention of any express rights or
remedies granted to the DIP Agent, the DIP Lenders or the Prepetition Secured Parties under this
Interim Order or the DIP Documents. Unless the Court orders otherwise, the automatic stay, as
to all of the DIP Agent, DIP Lenders, and Prepetition Secured Parties, shall automatically be
terminated at the end of the Remedies Notice Period without further notice or order. Upon
expiration of the Remedies Notice Period, subject to the Carve Out in all respects, including the
requirements of paragraph 39 hereof, the DIP Agent, DIP Lenders, and the Prepetition Secured

Parties shall be permitted to exercise all remedies set forth herein, in the DIP Documents, the

42
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 43 of 66

Prepetition Documents, and as otherwise available at law without further order of or application
or motion to the Court, consistent with the Intercreditor Agreement.

(b) Notwithstanding anything to the contrary in this Interim Order or the DIP
Documents, during the Remedies Notice Period, the Debtors shall be permitted to use proceeds
of the DIP Facility and cash on hand, including Cash Collateral, to (1) fund the Carve Out
Reserves and pay any amounts in accordance with the Carve Out, and (2) pay (x) accrued wages
and any other critical employee-related expenses and (y) subject to the consent of the DIP Agent
(at the direction of the Requisite DIP Lenders) any other critical business-related expenses,
necessary to operate the Debtors’ business or preserve the DIP Collateral as determined by the
Debtors in their reasonable discretion and in good faith.

34. Good Faith Under Section 364(e) of the Bankruptcy Code: No
Modification or Stay of this Interim Order. The DIP Agent, DIP Lenders, and the Prepetition
Secured Parties have acted in good faith in connection with this Interim Order and are entitled to
rely upon the protections granted herein and by section 364(e) of the Bankruptcy Code. Based
on the findings set forth in this Interim Order and the record made during the Interim Hearing,
and in accordance with section 364(e) of the Bankruptcy Code, in the event any or all of the
provisions of this Interim Order are hereafter modified, amended or vacated by a subsequent
order of this Court or any other court, the DIP Agent, the DIP Lenders, and the Prepetition
Secured Parties are entitled to the protections provided in section 364(e) of the Bankruptcy Code.
Any such modification, amendment or vacatur shall not affect the validity and enforceability of

any advances previously made hereunder, or any lien, claim or priority authorized or created

hereby.

43

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 44 of 66

35. DIP and Other Expenses. The Debtors are authorized to pay all reasonable
and documented prepetition and postpetition fees and expenses of the DIP Agent and DIP
Lenders in connection with the DIP Facility, as provided in the DIP Documents, whether or not
the transactions contemplated hereby are consummated, including attorneys’ fees, financial
advisory fees, fees and expenses of other consultants, and indemnification and reimbursement of
fees and expenses, in each case to the extent provided for in this Interim Order and the DIP
Documents. Payment of all such fees and expenses shall not be subject to allowance by the
Court. Professionals for the DIP Agent, the DIP Lenders, the Prepetition First Lien Agent and
the First Lien Steering Committee shall not be required to comply with the U.S. Trustee fee
guidelines, however any time that such professionals seek payment of fees and expenses from
the Debtors, each professional shall provide copies of its fee and expense statements or invoices
in summary form (which may be redacted or modified to the extent necessary to delete any
information subject to the attorney-client privilege, any information constituting attorney work
product, or any other confidential information, and the provision of such invoices shall not
constitute any waiver of the attorney-client privilege or of any benefits of the attorney work
product doctrine) to the U.S. Trustee and counsel for a Creditors’ Committee (if appointed)
contemporaneously with the delivery of such fee and expense statements to the Debtors. No
attorney or advisor to the DIP Agent, DIP Lenders, the Prepetition First Lien Agent or the First
Lien Steering Committee shall be required to file an application seeking compensation for
services or reimbursement of expenses with the Court. Any and all fees, costs, and expenses
paid prior to the Petition Date by any of the Debtors to (x) the DIP Agent or DIP Lenders in

connection with or with respect to the DIP Facility, or (y) the Prepetition First Lien Parties in

44

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 45 of 66

connection with or with respect to the Prepetition First Lien Facility, are, in each case, hereby
approved in full.

36. | Indemnification. The Debtors shall indemnify and hold harmless the DIP
Agent and the DIP Lenders in accordance with the terms and conditions of the DIP Credit
Agreement.

37. Proofs of Claim. The DIP Agent, the DIP Lenders, and the Prepetition
Secured Parties will not be required to file proofs of claim in any of the Chapter 11 Cases or
Successor Cases for any claim allowed herein. Notwithstanding any order entered by the Court
in relation to the establishment of a bar date in any of the Chapter 11 Cases or any Successor
Cases to the contrary, the Prepetition Agents, in each case, on behalf of themselves and the
applicable Prepetition Secured Parties, are hereby authorized and entitled, in their respective sole
discretion, but not required, to file (and amend and/or supplement, as they see fit) a single,
consolidated, master proof of claim and/or aggregate proofs of claim on behalf of the applicable
Prepetition Secured Parties, and may file such master claims in the lead Chapter 11 Case [Case
No. 19-11401], or any Successor Cases, for any claim allowed herein, and such claim shall be
deemed filed in every case jointly administered with such case. Any proofs of claim filed by any
Prepetition Agent or any Prepetition Lender shall be deemed to be in addition to and not in lieu
of any other proof of claim that may be filed by such Prepetition Agent or any Prepetition
Lender. Any order entered by the Court in relation to the establishment of a bar date in any of
the Chapter 11 Cases or Successor Cases shall not apply to any claim of the DIP Agent, the DIP
Lenders, and the Prepetition Secured Parties.

38. Reserved.

39, Carve Out.

 

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 46 of 66

(a) Carve Out. As used in this Interim Order, the “Carve Out” means the
sum of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United
States Trustee under section 1930(a) of title 28 of the United States Code plus interest at the
statutory rate (without regard to the notice set forth in clause (iii) below); (ii) all reasonable fees
and expenses up to $25,000 incurred by a trustee under section 726(b) of the Bankruptcy Code
(without regard to the notice set forth in clause (iii) below); (iii) to the extent allowed at any
time, whether by interim order, procedural order, or otherwise (and, solely in the case of the
Committee Professionals (as defined herein), if any, subject to the Budget, including any
Permitted Variance thereto), all accrued and unpaid fees, disbursements, costs and expenses (the
“Allowed Professional Fees”) incurred by persons or firms retained by the Debtors pursuant to
section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) and the Creditors’
Committee (if any, subject to the Budget) pursuant to section 328 or 1103 of the Bankruptcy
Code (the “Committee Professionals” and, together with the Debtor Professionals, the
“Professional Persons”) at any time before or on the first business day following delivery by the
DIP Agent (at the direction of the Required DIP Lenders) of a Carve Out Trigger Notice (as
defined herein), whether allowed by the Court prior to or after delivery of a Carve Out Trigger
Notice; and (iv) Allowed Professional Fees of Professional Persons in an aggregate amount not
to exceed $1,250,000 incurred after the first business day following delivery by the DIP Agent
(at the direction of the Required DIP Lenders) of the Carve Out Trigger Notice, to the extent
allowed at any time, whether by interim order, procedural order, or otherwise (the amounts set
forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the
foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other

electronic means) by the DIP Agent (at the direction of the Required DIP Lenders to the

46

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 47 of 66

Debtors), their lead restructuring counsel, the U.S. Trustee, and counsel to the Creditors’
Committee (if any), which notice may be delivered following the occurrence and during the
continuation of an Event of Default under the DIP Facility, stating that the Post-Carve Out
Trigger Notice Cap has been invoked.

(b) Carve Out Reserves. On the day on which a Carve Out Trigger Notice is
given by the DIP Agent to the Debtors with a copy to counsel to the Creditors’ Committee (if
any) (the “Carve Out Trigger Notice Date”), the Carve Out Trigger Notice shall be deemed a
draw request and notice of borrowing by the Debtors for New Money DIP Loans under the DIP
Facility in an amount equal to the unpaid amounts of the Allowed Professional Fees (any such
amounts actually advanced to the Debtors under the DIP Facility to fund the Pre-Carve Out
Trigger Notice Reserve (as defined herein) shall constitute New Money DIP Loans), and shall
also constitute a demand to the Debtors to utilize all cash on hand as of such date and any
available cash thereafter held by any Debtor (including any Cash Collateral) to fund a reserve in
an amount equal to the then unpaid amounts of the Allowed Professional Fees (which cash
amounts shall reduce, on a dollar for dollar basis, the draw request for New Money DIP Loans
with respect thereto). The Debtors shall deposit and hold such amounts in a segregated account
in trust exclusively to pay such unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger
Notice Reserve’) prior to any and all other claims. On the Carve Out Trigger Notice Date, the
Carve Out Trigger Notice shall also be deemed a request by the Debtors for New Money DIP
Loans in an amount equal to any unfunded portion of the Post-Carve Out Trigger Notice Cap
(any such amounts actually advanced to the Debtors under the DIP Facility to fund the Post-

Carve Out Trigger Notice Reserve (as defined herein) shall constitute New Money DIP Loans)

and shall also constitute a demand to the Debtors to utilize all cash on hand as of such date and

 

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 48 of 66

an available cash thereafter held by any Debtor (including Cash Collateral) to fund a reserve in
an amount equal to the Post-Carve Out Trigger Notice Cap (which cash amounts shall reduce, on
a dollar for dollar basis, the draw request for New Money DIP Loans with respect thereto). The
Debtors shall deposit and hold such amounts in a segregated account in trust exclusively to pay
such Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the
“Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice
Reserve, the “Carve Out Reserves”) prior to any and all other claims. Promptly following the
Carve Out Trigger Notice Date and the deemed requests for the making of DIP Loans as
provided in this paragraph (b), notwithstanding anything in the DIP Credit Agreement to the
contrary, including with respect to (1) the existence of a Default or Event of Default, (2) the
failure of the Debtors to satisfy any or all of the conditions precedent for the making of any DIP
Loans under the DIP Credit Agreement (other than with respect to the DIP Credit Agreement, the
entry of the Final Order by the Court), respectively, (3) any termination of the Commitments
(following an Event of Default), or (4) the occurrence of the DIP Termination Date, each DIP
Lender with an outstanding Commitment shall make available to the DIP Agent such DIP
Lender’s pro rata share of such DIP Loans; provided, however, that nothing herein shall require
the DIP Lenders to make New Money DIP Loans in excess of $40 million in the aggregate. For
the avoidance of doubt, the Carve Out Reserves shall constitute the primary source for payment
of Allowed Professional Fees entitled to benefit from the Carve Out, and any lien priorities or
superpriority claims granted pursuant to this Interim Order to secure payment of the Carve Out
shall be limited to any shortfall in funding as provided below.

(c) Application of Carve Out Reserves. (i) All funds in the Pre-Carve Out

Trigger Notice Reserve shall be used first to pay the obligations set forth in subparagraphs (a)(i)

 

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 49 of 66

through (a)(iii) of the definition of Carve Out set forth above (the “Pre-Carve Out Amounts”),
but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap until paid in full. If
the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to clause (iii),
below, any remaining funds after payment of all Allowed Professional Fees constituting Pre-
Carve Out Amounts (whenever allowed), plus payment of any shortfall under the Post-Carve Out
Trigger Notice Reserve with respect to payment of Allowed Professional Fees constituting Post-
Carve Out Amounts (whenever allowed), shall then be distributed first to the DIP Agent on
account of the DIP Obligations until indefeasibly paid in full, in cash, and all Commitments have
been terminated, and thereafter to the Prepetition Secured Parties in accordance with their rights
and priorities as of the Petition Date in accordance with this Interim Order and the Intercreditor
Agreement.

(ii) All funds in the Post-Carve Out Trigger Notice Reserve shall be used first
to pay the obligations set forth in clause (iv) of the definition of Carve Out set forth above (the
“Post-Carve Out Amounts”). If the Post-Carve Out Trigger Notice Reserve has not been
reduced to zero, subject to clause (iii), below, any remaining funds after payment of all Allowed
Professional Fees constituting Post-Carve Out Amounts (whenever allowed), plus payment of
any shortfall under the Pre-Carve Out Trigger Notice Reserve with respect to payment of
Allowed Professional Fees constituting Pre-Carve Out Amounts (whenever allowed), shall then
be distributed first to the DIP Agent on account of the DIP Obligations until indefeasibly paid in
full, in cash, and all Commitments have been terminated, and thereafter to the Prepetition
Secured Parties in accordance with their rights and priorities as of the Petition Date in

accordance with this Interim Order and the Intercreditor Agreement.

49

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 50 of 66

(iii) | Notwithstanding anything to the contrary in the DIP Documents or this
Interim Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth in
this paragraph (b), then, any excess funds in one of the Carve Out Reserves following the
payment of the Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used
to fund the other Carve Out Reserve to the extent of any shortfall in funding prior to making any
payments to the DIP Agent or the Prepetition Secured Parties, as applicable.

(iv) Notwithstanding anything to the contrary in the DIP Documents or this
Interim Order, following delivery of a Carve Out Trigger Notice, if the DIP Agent (at the
direction of the Required DIP Lenders) sweeps or forecloses on cash (including cash received as
a result of the sale or other disposition of any assets) of the Debtors, the DIP Agent shall
promptly deposit any cash swept or foreclosed upon after delivery of the Carve Out Trigger
Notice (including cash received as a result of the sale or other disposition of assets) into the
Carve Out Reserves, until both Carve Out Reserves have been fully funded.

(v) Notwithstanding anything to the contrary in this Interim Order, (i) the
failure of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect
the priority of the Carve Out and (ii) in no way shall the Budget, Carve Out, Post-Carve Out
Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as a cap or
limitation on the amount of Allowed Professional Fees due and payable by the Debtors. For the
avoidance of doubt and notwithstanding anything to the contrary herein or in the DIP
Documents, or in any Prepetition Secured Facilities, the Carve Out shall be senior to all liens and
claims securing the DIP Facility, the Adequate Protection Liens, and the Adequate Protection
Superpriority Claims, and any and all other forms of adequate protection, liens, or claims

securing the DIP Obligations or the Prepetition Secured Obligations.

50

 

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 51 of 66

(d) No Direct Obligation To Pay Allowed Professional Fees. The DIP Agent
and the DIP Lenders shall not be responsible for the payment or reimbursement of any fees or
disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or
any Successor Cases under any chapter of the Bankruptcy Code. Nothing in this Interim Order
or otherwise shall be construed to obligate the DIP Agent or the DIP Lenders, in any way, to
directly pay compensation to, or to reimburse expenses of, any Professional Person or to
guarantee that the Debtors have sufficient funds to pay such compensation or reimbursement.

(e) Payment of Allowed Professional Fees Prior to the Carve Out Trigger
Notice Date. Prior to the Carve Out Trigger Notice Date, the Debtors shall be permitted to pay
compensation and reimbursement of all Allowed Professional Fees of Estate Professionals, as the
same may be due and payable, and such payments shall not reduce the Carve Out. Upon the
receipt of the Carve Out Trigger Notice, the right of the Debtors to pay professional fees outside
the Carve Out shall terminate and the Debtors shall provide immediate notice to all Professional
Persons informing them that such notice was delivered and further advising them that the
Debtors’ ability to pay such Professional Persons is subject to and limited by the Carve Out. Any
payment or reimbursement made prior to the occurrence of the Carve Out Trigger Notice Date in
respect of any Allowed Professional Fees shall not reduce the Carve Out.

(f) Payment of Carve Out On or After the Carve Out Trigger Notice Date.
Any payment or reimbursement made on or after the occurrence of the Carve Out Trigger Notice
Date in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a
dollar- for-dollar basis. Any funding of the Carve Out from draws or deemed draws under the

DIP Facility shall be added to, and made a part of, the DIP Obligations secured by the DIP

 
 

 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 52 of 66

Collateral and shall be otherwise entitled to the protections granted under this Interim Order, the
DIP Documents, the Bankruptcy Code, and applicable law.

40. Limitations on Use of DIP Proceeds, Cash Collateral and Carve Out. The
DIP Facility, the DIP Collateral, the Prepetition Collateral, the Cash Collateral and the Carve Out
may not be used in connection with: (a) preventing, hindering, or delaying any of the DIP
Agent’s, the DIP Lenders’, or the Prepetition Secured Parties’ enforcement or realization upon
any of the DIP Collateral or Prepetition Collateral in accordance with the Interim Order and the
DIP Documents, subject to the Intercreditor Agreement; (b) using or seeking to use Cash
Collateral or selling or otherwise disposing of DIP Collateral without the consent of the DIP
Agent (acting at the direction of the Required DIP Lenders) other than as permitted in the DIP
Documents and this Interim Order; (c) outside the ordinary course of business, using or seeking
to use any insurance proceeds constituting DIP Collateral without the consent of the DIP Agent
(acting at the direction of the Required DIP Lenders); (d) incurring Indebtedness without the
prior consent of the DIP Agent (acting at the direction of the Required DIP Lenders), except to
the extent permitted under the DIP Credit Agreement; (e) seeking to amend or modify any of the
rights granted to the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties under this
Interim Order, the DIP Documents, or the Prepetition Documents; (f) objecting to or challenging
in any way the DIP Liens, DIP Obligations, Prepetition Liens, Prepetition Secured Obligations,
DIP Collateral (including Cash Collateral) or, as the case may be, Prepetition Collateral, or any
other claims or liens, held by or on behalf of any of the DIP Agent, the DIP Lenders, or the
Prepetition Secured Parties, respectively; (g) asserting, commencing or prosecuting any claims or
causes of action whatsoever, including, without limitation, any actions under Chapter 5 of the

Bankruptcy Code or applicable state law equivalents, any so-called “lender liability” claims and

52

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 53 of 66

causes of action, or actions to recover or disgorge payments, against any of the DIP Agent, the
DIP Lenders, the Prepetition Secured Parties, or any of their respective affiliates, agents,
attorneys, advisors, professionals, officers, directors and employees, solely in their capacities as
such; (h) litigating, objecting to, challenging, or contesting in any manner, or raising any
defenses to, the validity, extent, amount, perfection, priority, or enforceability of any of the DIP
Obligations, the DIP Liens, the Prepetition Liens, Prepetition Secured Obligations or any rights
or interests of any of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties granted
under this Interim Order or the DIP Documents; or (i) seeking to subordinate, recharacterize,
disallow or avoid the DIP Obligations or the Prepetition Secured Obligations; provided, however,
that the Carve Out and such collateral proceeds and loans under the DIP Documents may be used
for allowed fees and expenses, in an amount not to exceed $50,000 in the aggregate, incurred
solely by a Creditors’ Committee (if appointed), in investigating (but not prosecuting or
challenging) the validity, enforceability, perfection, priority or extent of the Prepetition Liens or
Prepetition Secured Obligations (the “Investigation Budget”).

41. Payment of Compensation. Nothing herein shall be construed as a consent

 

to the allowance of any professional fees or expenses of any Professional Person or shall affect
the right of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties to object to the
allowance and payment of such fees and expenses. So long as an unwaived Event of Default has
not occurred, the Debtors shall be permitted to pay fees and expenses allowed and payable by
final order (that has not been vacated or stayed, unless the stay has been vacated) under
sections 328, 330, 331, and 363 of the Bankruptcy Code, as the same may be due and payable, in
accordance with this Interim Order and the DIP Documents.

42. Effect of Stipulations on Third Parties.

53

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 54 of 66

(1) Generally. The admissions, stipulations, agreements, releases, and
waivers set forth in this Interim Order are and shall be binding on the Debtors, any subsequent
trustee, responsible person, examiner with expanded powers, any other estate representative, and
all creditors and parties in interest and all of their successors in interest and assigns, including,.
without limitation, any official committee that may be appointed in these cases, unless, and
solely to the extent that, (i) a Creditors’ Committee (if any) or any other party in interest with
standing and requisite authority (other than the Debtors, as to which any Challenge (as defined
herein) shall be waived) has timely filed the appropriate pleadings, and timely commenced the
appropriate proceeding required under the Bankruptcy Code and Bankruptcy Rules, including,
without limitation, as required pursuant to Part VII of the Bankruptcy Rules challenging the
Debtors’ Stipulations (each such proceeding or appropriate pleading commencing a proceeding
or other contested matter, a “Challenge”) before the earlier of: (A) the date on which objections
to confirmation of the Chapter 11 Plan are due, and (B) no later than (1) for a Committee (to the
extent one is appointed), sixty (60) calendar days from the date of the Committee’s appointment,
or (2) seventy-five (75) calendar days from the entry of the Interim DIP Order for any other party
in interest with requisite standing (the “Challenge Deadline”), as such applicable date may be
extended in writing from time to time by the Prepetition First Lien Agent (acting at the direction
of the Required Lenders (with respect to the Prepetition First Lien Documents), or by this Court
for good cause shown pursuant to an application filed by a party in interest prior to the expiration
of the Challenge Deadline, and (ii) this Court enters judgment in favor of the plaintiff or movant
in any such timely and properly commenced Challenge proceeding and any such judgment has
become a final judgment that is not subject to any further review or appeal. For the avoidance of

doubt, any trustee appointed or elected in these Chapter 11 Cases shall, until the expiration of the

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 55 of 66

period provided herein for asserting Challenges, and thereafter for the duration of any adversary
proceeding or contested matter timely commenced prior to the Challenge Deadline pursuant to
this paragraph (whether commenced by such trustee or commenced by any other party in interest
with the requisite standing on behalf of the Debtors’ estates), be deemed to be a party other than
the Debtors and shall not, for purposes of such adversary proceeding or contested matter, be
bound by the acknowledgments, admissions, confirmations and stipulations of the Debtors in this
Interim Order.

(ii) Binding Effect. To the extent no Challenge is timely and properly
commenced by the Challenge Deadline, then, without further notice, motion, or application to,
order of, or hearing before, this Court and without the need or requirement to file any proof of
claim, the Debtors’ Stipulations shall, pursuant to this Interim Order, become binding,
conclusive, and final on any person, entity, or party in interest in the Chapter 11 Cases, and their —
successors and assigns, and in any Successor Case for all purposes and shall not be subject to
challenge or objection by any party in interest, including, without limitation, a trustee,
responsible individual, examiner with expanded powers, or other representative of the Debtors’
estates. Notwithstanding anything to the contrary herein, if any such proceeding is properly and
timely commenced, the Debtors’ Stipulations shall nonetheless remain binding on all other
parties in interest and preclusive as provided in subparagraph (a) above, except to the extent that
any of such Debtors’ Stipulations is expressly the subject of a timely and properly filed
Challenge, which Challenge is successful as set forth in a final judgment, and only as to plaintiffs
or movants that have complied with the terms hereof. To the extent any such Challenge
proceeding is timely and properly commenced, the Prepetition First Lien Agent, the First Lien

Steering Committee, and any other Prepetition First Lien Lender to the extent approved by the

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 56 of 66

Debtors and the Prepetition First Lien Agent (acting at the direction of the Required Lenders) in
their respective reasonable discretion, shall be entitled to payment of the related costs and
expenses, including, but not limited to, reasonable attorneys’ fees, incurred under the Prepetition
First Lien Documents in defending themselves and the other Prepetition First Lien Lenders in
any such proceeding as adequate protection.

43. No Third Party Rights. Except as explicitly provided for herein, this
Interim Order does not create any rights for the benefit of any third party, creditor, equity holder
or any direct, indirect, or incidental beneficiary.

44. — Section 506(c) Claims. Subject to the entry of a Final Order, no costs or
expenses of administration which have been or may be incurred in the Chapter 11 Cases at any
time shall be charged against the DIP Agent, DIP Lenders, or the Prepetition Secured Parties, or
any of their respective claims, the DIP Collateral, or the Prepetition Collateral pursuant to
sections 105 or 506(c) of the Bankruptcy Code, or otherwise, without the prior written consent,
as applicable, of the DIP Agent (acting at the direction of the Required DIP Lenders), the
Prepetition First Lien Agent (acting at the direction of the Required Lenders) or the Prepetition
Second Lien Agent (acting at the direction of the requisite lenders), as applicable, and no such
consent shall be implied from any other action, inaction, or acquiescence by any such agents or
lenders.

45. | No Marshaling/Applications of Proceeds. Subject to the entry of a Final
Order, the DIP Agent, DIP Lenders, and Prepetition Secured Parties shall not be subject to the
equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP

Collateral or the Prepetition Collateral, as the case may be, and proceeds shall be received and

56

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 57 of 66

applied pursuant to this Interim Order and the DIP Documents notwithstanding any other
agreement or provision to the contrary.

46. Section 552(b). Subject to the entry of a Final Order, the Prepetition
Secured Parties shall each be entitled to all of the rights and benefits of section 552(b) of the
Bankruptcy Code, and the “equities of the case” exception under section 552(b) of the
Bankruptcy Code shall not apply to the Prepetition Secured Parties, with respect to proceeds,
product, offspring or profits of any of the Prepetition Collateral.

47. Access to DIP Collateral. Without limiting any other rights or remedies of
the DIP Agent, exercisable on behalf of the DIP Lenders, contained in this Interim Order, the DIP
Documents, or otherwise available at law or in equity, and subject to the terms of the DIP
Documents, upon written notice to the landlord of any leased premises that an Event of Default
or the Termination Date has occurred and is continuing, the DIP Agent (acting at the direction of
the Required DIP Lenders) may, subject to the applicable notice provisions, if any, in this Interim
Order and any separate applicable agreement by and between such landlord and the DIP Agent,
enter upon any leased premises of the Debtors or any other party for the purpose of exercising
any remedy with respect to DIP Collateral located thereon and shall be entitled to all of the
Debtors’ rights and privileges as lessee under such lease without interference from the landlords
thereunder, provided that the DIP Agent shall be obligated only to pay rent of the Debtors that
first accrues after the written notice referenced above and that is payable during the period of
such occupancy by the DIP Agent, calculated on a daily per diem basis. Nothing herein shall
require the DIP Agent to assume any lease as a condition to the rights afforded in this paragraph.
For the avoidance of doubt, subject to (and without waiver of) the rights of the DIP Agent and/or

DIP Lenders under applicable nonbankruptcy law, the DIP Agent and/or DIP Lenders can only

57

 
 

 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 58 of 66

enter upon a leased premises after an Event of Default or the Termination Date in accordance
with (i) a separate agreement with the landlord at the applicable leased premises, (ii) consent of
the landlord, or (iii) upon entry of an order of this Court obtained by motion of the DIP Agent
and/or DIP Lenders, on such notice to the landlord as shall be required by this Court or
applicable law.

48. Limits on Lender Liability. Subject to the entry of a Final Order, nothing
in this Interim Order or in any of the DIP Documents, Prepetition Documents, or any other
documents related thereto shall in any way be construed or interpreted to impose or allow the
imposition upon the DIP Agent, the DIP Lenders or the Prepetition Secured Parties of any
liability for any claims arising from any activities by the Debtors in the operation of their
businesses or in connection with the restructuring efforts and the administration of these Chapter
11 Cases. The DIP Agent, the DIP Lenders and the Prepetition Secured Parties shall not be
deemed in control of the operations of the Debtors or to be acting as a “responsible person” or
“owner or operator” with respect to the operation or management of the Debtors (as such terms,
or any similar terms, are used in the United States Comprehensive Environmental Response,
Compensation and Liability Act, 29 U.S.C. §§ 9601 et seg., as amended, or any similar federal or
state statute). Nothing in this Interim Order, the DIP Documents, or the Prepetition Documents
shall in any way be construed or interpreted to impose or allow the imposition upon the DIP
Agent, the DIP Lenders, or any of the Prepetition Secured Parties of any liability for any claims
arising from the prepetition or postpetition activities of any of the Debtors.

49. Insurance Proceeds and Policies. Upon the entry of this Interim Order and
to the fullest extent provided by applicable law, the DIP Agent (on behalf of the DIP Lenders),

and the Prepetition First Lien Agent (on behalf of the Prepetition First Lien Lenders), shall be,

58

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 59 of 66

and shall be deemed to be, without any further action or notice, named as additional insured and
loss payee on each insurance policy maintained by the Debtors that constitutes DIP Collateral.

50. Joint_and Several Liability. Nothing in this Interim Order shall be
construed to constitute a substantive consolidation of any of the Debtors’ estates, it being
understood, however, that the Borrower Representative and the other Credit Parties shall be
Jointly and severally liable for the obligations hereunder and all DIP Obligations in accordance
with the terms hereof and of the DIP Facility and the DIP Documents.

51. Rights Preserved. Except as provided in this Interim Order and the DIP
Documents, and subject to the obligations and agreements of such parties under the
Restructuring Support Agreement, the entry of this Interim Order is without prejudice to, and
does not constitute a waiver of, expressly or implicitly: (a) the DIP Agent’s, DIP Lenders’, and
Prepetition Secured Parties’ right to seek any other or supplemental relief in respect of the
Debtors; (b) any of the rights of any of the DIP Agent, DIP Lenders, or the Prepetition Secured
Parties under the Bankruptcy Code or under non-bankruptcy law, including, without limitation,
the right to (i) request modification of the automatic stay of section 362 of the Bankruptcy Code,
(ii) request dismissal of any of the Chapter 11 Cases or Successor Cases, conversion of any of
the Chapter 11 Cases to cases under Chapter 7, or appointment of a Chapter 11 trustee or
examiner with expanded powers, or (iii) propose, subject to the provisions of section 1121 of the
Bankruptcy Code, a Chapter 11 plan or plans; or (c) subject to the Intercreditor Agreement, any
other rights, claims or privileges (whether legal, equitable or otherwise) of any of the DIP Agent,
DIP Lenders, or Prepetition Secured Parties. Notwithstanding anything herein to the contrary,
the entry of this Interim Order is without prejudice to, and does not constitute a waiver of,

expressly or implicitly, the Debtors’, a Creditors’ Committee’s (if appointed) or any party in

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 60 of 66

interest’s right to oppose any of the relief requested in accordance with the immediately
preceding sentence except as expressly set forth in this Interim Order. Entry of this Interim
Order is without prejudice to any and all rights of any party in interest with respect to the terms
and approval of the Final Order and any other position which any party in interest deems
appropriate to raise in the Chapter 11 Cases.

52. No Waiver by Failure to Seek Relief. The failure of the DIP Agent, DIP
Lenders, or Prepetition Secured Parties to seek relief or otherwise exercise their rights and
remedies under this Interim Order, the DIP Documents, the Prepetition Documents, or applicable
law, as the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder,
or otherwise of the DIP Agent, DIP Lenders, or Prepetition Secured Parties.

53. Binding Effect_of Interim Order. Immediately upon the entry of the
Interim Order by this Court, the terms and provisions of this Interim Order shall become valid
and binding upon and inure to the benefit of the Debtors, DIP Agent, DIP Lenders, Prepetition
Secured Parties, all other creditors of any of the Debtors, any Creditors’ Committee (or any other
court appointed committee) appointed in the Chapter 11 Cases, and all other parties-in-interest
and their respective successors and assigns, including any trustee or other fiduciary hereafter
appointed in any of the Chapter 11 Cases, any Successor Cases, or upon dismissal of any Chapter
11 Case or Successor Case.

54. No Modification of Interim Order. Until and unless the DIP Obligations
and the Prepetition Secured Obligations have been indefeasibly paid in full in cash (such
payment being without prejudice to any terms or provisions contained in the DIP Facility which
survive such discharge by their terms), and all Prepetition LCs shall have been cancelled, backed,

or cash collateralized in accordance with the terms of the Prepetition First Lien Agreement, and

60

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 61 of 66

all commitments to extend credit under the DIP Facility have been terminated, the Debtors
irrevocably waive the right to seek and shall not seek or consent to, directly or indirectly:
(a) without the prior written consent of the DIP Agent or the Prepetition First Lien Agent acting
at the direction of the Required DIP Lenders or Required Lenders (or, in each case, the requisite
lenders otherwise required to effectuate any such waiver, consent or amendment under Section
9.1 of the DIP Credit Agreement or Section 9.1 of the Prepetition First Lien Agreement, as
applicable), respectively, (i) any modification, stay, vacatur or amendment to this Interim Order;
or (ii) a priority claim for any administrative expense or unsecured claim against the Debtors
(now existing or hereafter arising of any kind or nature whatsoever, including, without limitation
any administrative expense of the kind specified in sections 503(b), 506(c), 507(a) or 507(b) of
the Bankruptcy Code) in any of the Chapter 11 Cases or Successor Cases, equal or superior in
priority to the DIP Superpriority Claim or Adequate Protection Superpriority Claims, other than
the Carve Out; (b) without the prior written consent of the DIP Agent (acting at the direction of
the Required DIP Lenders), any lien on any of the DIP Collateral with priority equal or superior
to the DIP Liens, except as specifically provided in the DIP Documents; (c) without the prior
written consent of the Prepetition First Lien Agent (acting at the direction of the Required
Lenders), any lien on any of the Prepetition Collateral with priority equal or superior to the
Prepetition Liens or Adequate Protection Liens (other than the DIP Liens), (d) to the extent such
consent is required under the Intercreditor Agreement, without the prior written consent of the
Prepetition Second Lien Agent (acting at the direction of the “Required Lenders” (as such term is
defined in the Prepetition Second Lien Agreement)), any modification, stay, vacatur or
amendment to this Interim Order that materially and adversely affects the rights of the

Prepetition Second Lien Parties hereunder, or (e) without the prior written consent of the DIP

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 62 of 66

Agent or Prepetition First Lien Agent, as applicable, any modification, stay, vacatur or
amendment to this Interim Order affecting the rights, duties or obligations of the DIP Agent or
Prepetition First Lien Agent, as applicable. The Debtors irrevocably waive any right to seek any
amendment, modification or extension of this Interim Order without the prior written consent, as
provided in the foregoing, of the DIP Agent or the Prepetition First Lien Agent acting at the
direction of the Required DIP Lenders or Required Lenders, respectively, and no such consent
shall be implied by any other action, inaction or acquiescence of the DIP Agent or the Prepetition
First Lien Agent.

55. Continuing Effect _of the Intercreditor Agreement. The Intercreditor
Agreement and any other intercreditor agreement or subordination agreement between and/or
among any Prepetition Secured Party, and any other applicable intercreditor or subordination
provisions contained in any of the Prepetition Documents (i) shall remain in full force and effect,
(ii) shall continue to govern the relative priorities, rights and remedies of the Prepetition Secured
Parties (including, by agreement of the Prepetition First Lien Agent and the Prepetition Second
Lien Agent (in each case, at the direction of the requisite respective Prepetition Secured Parties)
the relative priorities, rights and remedies of such parties with respect to the replacement liens
and administrative expense claims and superpriority administrative expense claims granted, or
amounts payable, by the Debtors under this Interim Order or otherwise and the modification of
the automatic stay), and (iii) shall not be deemed to be amended, altered or modified by the terms
of this Interim Order or the DIP Documents, unless expressly set forth herein. The Debtors, the
DIP Agent, DIP Lenders, and Prepetition Secured Parties have each agreed that they shall be
bound by, and in all respects the DIP Facility and DIP Collateral shall be governed by, and be

subject to, all the terms, provisions and restrictions of the Intercreditor Agreement, except as may

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 63 of 66

be expressly modified by this Interim Order. The DIP Facility is a First Lien Loan Agreement as
that term is used in the Intercreditor Agreement, and any repayment of the Prepetition First Lien
Obligations pursuant to this Interim Order shall not be deemed to constitute a “discharge” of
Prepetition First Lien Obligations for purposes of the Intercreditor Agreement.

56. Interim Order Controls. In the event of any inconsistency between the
terms and conditions of the DIP Documents and of this Interim Order, the provisions of this
Interim Order shall govern and control.

57. Discharge. Except as contemplated by the Restructuring Support
Agreement and pursuant to the Chapter 11 Plan, the DIP Obligations and the obligations of the
Debtors with respect to the adequate protection provided herein shall not be discharged by the
entry of an order confirming any plan of reorganization in any of the Chapter 11 Cases,
notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless such
obligations have been indefeasibly paid in full in cash, on or before the effective date of such
confirmed plan of reorganization.

58. Survival. The provisions of this Interim Order and any actions taken
pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan
of reorganization in any of the Chapter 11 Cases; (b) converting any of the Chapter 11 Cases to a
case under Chapter 7 of the Bankruptcy Code; (c) dismissing any of the Chapter 11 Cases or any
Successor Cases; or (d) pursuant to which this Court abstains from hearing any of the Chapter 11
Cases or Successor Cases. The terms and provisions of this Interim Order, including the claims,
liens, security interests, and other protections granted to the DIP Agent, DIP Lenders, and
Prepetition Secured Parties granted pursuant to this Interim Order and/or the DIP Documents,

shall continue in the Chapter 11 Cases, in any Successor Cases, or following dismissal of the

63

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 64 of 66

Chapter 11 Cases or any Successor Cases, and shall maintain their priority as provided by this
Interim Order until: (i) in respect of the DIP Facility, all the DIP Obligations, pursuant to the
DIP Documents and this Interim Order, have been indefeasibly paid in full in cash; and (ii) in
respect of the Prepetition First Lien Agreement, all of the Prepetition First Lien Obligations
pursuant to the Prepetition First Lien Documents and this Interim Order have been indefeasibly
paid in full in cash. The terms and provisions concerning the indemnification of the DIP Agent
and DIP Lenders shall continue in the Chapter 11 Cases, in any Successor Cases, following
dismissal of the Chapter 11 Cases or any Successor Cases, following termination of the DIP
Documents and/or the indefeasible repayment of the DIP Obligations.

59. Satisfaction of DIP Claims. In connection with any allocation of the
Debtors’ property for purposes of determining the value the Prepetition Secured Parties’ interests
in the Prepetition Collateral after the Debtors have accounted for, and satisfied the DIP Claims
(in connection with confirmation of a plan of reorganization or otherwise), the DIP Claims shall
be satisfied from all present and after acquired property of the Debtors (including the proceeds,
product, offspring, profits or value thereof), wherever located, not subject to a lien or security
interest on the Petition Date prior to the use of the Prepetition Collateral to satisfy such DIP
Claims.

60. Final Hearing. The Final Hearing to consider entry of the Final Order and
final, approval of the DIP Facility is scheduled for July DS, 2019, at /D Am. (Eastern
Standard Time) before the Honorable United States Bankruptcy Judge Dorsey, at the United
States Bankruptcy Court for the District of Delaware. On or before Wu ht hy . 2019, the Debtors
shall serve, by United States mail, first-class postage prepaid, notice of the entry of this Interim

Order and of the Final Hearing (the “Final Hearing Notice”), together with copies of this

64

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 65 of 66

Interim Order, the proposed Final Order and the DIP Motion, on: (a) the parties having been
given notice of the Interim Hearing; (b) any party which has filed prior to such date a request for
notices with this Court; (c) counsel for a Creditors’ Committee (if appointed); (d) the Securities
and Exchange Commission; and (e) the Internal Revenue Service. The Final Hearing Notice
shall state that any party in interest objecting to the entry of the proposed Final Order shall file
written objections with the Clerk of the Court no later than on Uy lu ly Is, 2019, which objections
shall be served so as to be received on or before such date by: (i) counsel to the Debtors, White
& Case LLP, 1221 Avenue of the Americas, New York, NY 10020, Attn: David Turetsky, Philip
Abelson and Elizabeth Feld; (ii) counsel to the DIP Agent and Prepetition First Lien Agent,
Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY 10022, Attn: Joel Moss; (iii)
counsel to the DIP Lenders and Prepetition First Lien Ad Hoc Group, King & Spalding LLP,
1185 Avenue of the Americas, New York, NY 10036, Attn: W. Austin Jowers and Christopher G.
Boies; (iv) counsel to the Prepetition Second Lien Lenders, Wachtell, Lipton, Rosen & Katz, 51
West 52™ Street, New York, NY 10019, Attn: Michael S. Benn, and Proskauer, One International
Place, Boston, MA 02110, Attn: Charles A. Dale; and (v) the Office of the U.S. Trustee for
region 3, 844 King Street, Suite 3307, Wilmington, DE 19801, Attn: Jaclyn Weissgerber.

61. Nunc Pro Tunc Effect of this Interim Order. This Interim Order shall
constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall
take effect and be enforceable nunc pro tunc to the Petition Date immediately upon execution
thereof.

62. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of

this Interim Order are immediately effective and enforceable upon its entry.

65

 
 

Case 19-11401-JTD Doc61 Filed 06/26/19 Page 66 of 66

63. No later than two (2) business days after the date of this Interim Order, the
Debtors shall serve a copy of the Interim Order on the Notice Parties and shall file a certificate of

service no later than 24 hours after service.

ted States Bankruptcy Judge ()

DATED: June Ay, 2019
Wilmington, Delaware

 
